     Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 1 of 89




                            UNITED STATES DISTRICT COURT

                                    DISTRICT OF KANSAS

                                        KANSAS CITY


YELLOWDOG PARTNERS, LP, Individually )              Civil Action No. 2:18-cv-02662-JWL-KGG
and on Behalf of All Others Similarly Situated, )
                                                )   CLASS ACTION
                             Plaintiff,         )
                                                )
       vs.                                      )
                                                )
CURO GROUP HOLDINGS CORP., et al., )
                                                )
                             Defendants.
                                                )
                                                )


                LEAD PLAINTIFF’S CONSOLIDATED COMPLAINT
              FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
       Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 2 of 89




                                                 TABLE OF CONTENTS

                                                                                                                                      Page

I.      NATURE OF THE ACTION ..............................................................................................1

II.     JURISDICTION AND VENUE ..........................................................................................8

III.    PARTIES .............................................................................................................................9

        A.         Lead Plaintiff ...........................................................................................................9

        B.         Defendants ...............................................................................................................9

                   1.         Corporate Defendant ....................................................................................9

                   2.         Individual Defendants ..................................................................................9

                   3.         Founder Defendants ...................................................................................12

                   4.         FFL Defendants .........................................................................................13

IV.     SUBSTANTIVE ALLEGATIONS ...................................................................................14

        A.         Background on Curo ..............................................................................................14

        B.         Tightening Payday Lending Regulations in Canada Threaten Curo’s Most
                   Profitable Line of Business, Canadian Payday Loans ...........................................17

        C.         Curo Starts to Transition Customers in Canada from Single-Pay to
                   Installment and Open-End Loans...........................................................................20

        D.         Curo Rapidly Completes the Transition to Open-End Loans in Ontario, but
                   Conceals the Negative Financial Impact from the Transition and Reaffirms
                   Guidance for 2018..................................................................................................22

        E.         Curo Completes a $690 Million Senior Secured Notes Offering and Baker
                   Sells Over $1 Million in Curo Stock......................................................................26

        F.         Curo Reports EPS Below Analysts’ Consensus and Reduces FY18
                   Guidance as a Result of the Transition to Open-End Loans in Canada .................27

        G.         Post-Class Period Revelations ...............................................................................29

V.      MATERIALLY FALSE OR MISLEADING STATEMENTS AND OMISSIONS
        ISSUED DURING THE CLASS PERIOD .......................................................................30

        A.         First Quarter 2018 Financial Results .....................................................................31

        B.         Second Quarter 2018 Financial Results .................................................................40

                                                                  -i-
        Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 3 of 89




                                                                                                                                    Page


VI.       THE TRUTH EMERGES ..................................................................................................53

VII.      POST-CLASS PERIOD REVELATIONS ........................................................................57

VIII.     BY FAILING TO DISCLOSE THE TRUE IMPACT OF THE RAPID
          TRANSITION TO OPEN-END LOANS IN CANADA, DEFENDANTS
          VIOLATED SEC DISCLOSURE RULES ........................................................................60

IX.       ADDITIONAL SCIENTER ALLEGATIONS ..................................................................64

          A.        Defendants’ Admissions Support an Inference of Scienter ...................................64

          B.        The Importance of Ontario, Canada to the Company’s Operations.......................65

          C.        Defendants’ Substantial Experience and Monitoring of Test Markets ..................67

          D.        The Timing of Defendants’ Statements and Magnitude of the Fraud ...................70

          E.        Defendants Were Motivated to Maintain a Positive Market Perception of
                    the Company ..........................................................................................................71

X.        LOSS CAUSATION/ECONOMIC LOSS ........................................................................72

XI.       APPLICABILITY OF PRESUMPTION OF RELIANCE: FRAUD ON THE
          MARKET DOCTRINE .....................................................................................................76

XII.      NO SAFE HARBOR .........................................................................................................77

XIII.     CLASS ACTION ALLEGATIONS ..................................................................................79

COUNT I: VIOLATION OF SECTION 10(b) OF THE EXCHANGE ACT AND RULE
    10b-5 PROMULGATED THEREUNDER AGAINST CURO AND THE
    INDIVIDUAL DEFENDANTS.........................................................................................81

COUNT II: VIOLATION OF SECTION 20(a) OF THE EXCHANGE ACT AGAINST
    THE INDIVIDUAL DEFENDANTS, THE FOUNDER DEFENDANTS, AND
    THE FFL DEFENDANTS.................................................................................................82

PRAYER FOR RELIEF ................................................................................................................84

JURY TRIAL DEMANDED AND DESIGNATION OF PLACE OF TRIAL ............................84




                                                                  - ii -
      Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 4 of 89




       By and through its undersigned counsel, Lead Plaintiff Carpenters Pension Fund of

Illinois (“Lead Plaintiff” or “Plaintiff”) alleges the following against CURO Group Holdings

Corp. (“Curo” or the “Company”), Donald F. Gayhardt (“Gayhardt”), William Baker (“Baker”),

Roger W. Dean (“Dean”), Doug Rippel (“Rippel”), Chad Faulkner (“Faulkner”), Mike

McKnight (“McKnight”), Friedman Fleischer & Lowe Capital Partners II, L.P., FFL Executive

Partners II, L.P., and FFL Parallel Fund II, L.P. 1 upon personal knowledge as to those allegations

concerning Plaintiff and, as to all other matters, upon the investigation of counsel, which

included, without limitation: (a) review and analysis of public filings made by Curo with the

Securities and Exchange Commission (“SEC”); (b) review and analysis of press releases and

other publications disseminated by certain defendants and other related non-parties; (c) review of

news articles, securities analyst reports, and shareholder communications; (d) review of other

publicly available information concerning the defendants; (e) investigation of factual sources;

and (f) information readily obtainable on the Internet.        Many of the facts supporting the

allegations contained herein are known only to defendants named herein or are exclusively

within their custody and control. Plaintiff believes that substantial evidentiary support will exist

for the allegations set forth herein after a reasonable opportunity for discovery.

I.     NATURE OF THE ACTION

       1.      Plaintiff brings this federal securities class action on behalf of itself and all other

similarly situated persons or entities (the “Class”) who purchased or otherwise acquired the

publicly traded common stock of Curo between April 27, 2018 and October 24, 2018, inclusive




1
    Curo, Gayhardt, Baker, and Dean are referred to herein as “Defendants”; Rippel, Faulkner,
and McKnight are referred to herein as the “Founder Defendants”; and Friedman Fleischer &
Lowe Capital Partners II, L.P., FFL Executive Partners II, L.P., and FFL Parallel Fund II, L.P.
are referred to herein as the “FFL Defendants.”

                                                -1-
     Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 5 of 89




(the “Class Period”), seeking to pursue remedies for violations of Sections 10(b) and 20(a) of the

Securities Exchange Act of 1934 (“Exchange Act”), 15 U.S.C. §§ 78j(b) and 78t(a).

       2.      This case concerns Curo’s deliberate transition away from its most profitable

single line of business in its third-largest geographic region, Ontario, Canada, and the concealed,

negative, near-term impact the transition had on the Company’s financial results and 2018

financial guidance.

       3.      Curo provides lending products to nonprime, underbanked consumers in need of

cash in the United States, Canada, and the United Kingdom. 2 Curo historically operated as a

payday lender.    For years, the Company’s most profitable single line of business was its

Canadian payday (or “single-pay”) loans, which generated yields in excess of 400% and had

modest, predictable credit losses. As a result, Curo’s Canadian segment, and in particular, the

Ontario market (which generated the bulk of the Canadian revenues), was critical to the

Company’s operations and its ability to meet its financial forecasts. In fact, revenues from

Ontario alone comprised approximately 13% of the Company’s total consolidated revenues for

the year ended December 31, 2017.

       4.      As a payday lender, Curo is heavily regulated by agencies at various levels of

government in the jurisdictions in which it operates. During the years leading up to the Class

Period, regulators in Canada began cracking down on the payday lending industry by passing

laws regarding borrowing disclosure requirements, caps on the cost of borrowing, and

restrictions on certain types of lending practices. The new regulations were designed to protect

consumers from becoming trapped in a never-ending cycle of debt that so many fell victim to at

the hands of payday lenders like Curo. In 2016 and 2017, for example, Alberta, Ontario, and

British Columbia passed regulations lowering the amount Curo could charge borrowers for its

2
    In February 2019, Curo exited the United Kingdom.

                                               -2-
      Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 6 of 89




payday loans, capping the borrowing rate at C$15 in Alberta and Ontario, and C$17 in British

Columbia for every C$100 borrowed.

        5.      As a result of these regulatory rate changes, the yields on Curo’s Canadian single-

pay loans steadily declined during 2016 and 2017, dropping from approximately 400% in 2016

down to approximately 250% by the first quarter of 2018 (“1Q18”), which in turn, had a material

adverse effect on Curo’s Canadian operations. Given the new payday lending regulations,

Defendants knew that the Company’s ability to secure a replacement for its highly profitable

Canadian single-pay loans was critical to Curo’s ongoing financial success and was one of the

“key drivers” of the Company’s continued growth. Thus, prior to the Class Period, Defendants

developed a strategy to transition Curo’s Canadian business out of single-pay loans to

installment and line of credit (“open-end”) loan products.

        6.      Although Curo’s open-end loans were lower yield, with yields averaging around

47% to 48%, they were not regulated at the provincial level in Canada and, therefore, were not

subject to periodic rate changes. Curo was also the only payday lender in Canada to offer a line

of credit product and, as a result, Defendants viewed Curo’s open-end loans as an attractive

substitute for its single-pay loans.

        7.      As part of their deliberate strategy to transition Canada out of the higher-yield, but

heavily regulated, single-pay loans, prior to the Class Period, Curo began converting single-pay

customers in Alberta to installment and open-end loans. Next, Curo opened test stores in the

Windsor, Ontario market in order to evaluate the performance and reception of the Company’s

open-end loan products before introducing them at the Company’s 124 branch locations in

Ontario. Defendants closely monitored the results of the Windsor, Ontario test market and had

access to real-time detailed customer account data, loan originations, payments, defaults, and

payoffs via the Company’s proprietary IT platform (the “Curo Platform”).

                                                 -3-
      Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 7 of 89




       8.      As Curo transitioned customers from smaller balance single-pay loans to higher

balance installment and open-end loans, applicable accounting standards required that the

Company record an increased provision for loan losses at the time these loans were originated,

even though revenues on installment and open-end loans are recognized over a longer period of

time than single-pay loans. In other words, because the Company was required to account for

expected loan losses at the time of loan origination, or “upfront,” and revenue and yields on

those loans take months to build, Curo’s open-end loan products were initially less profitable

than single-pay loans. These “up-front provisions” were material to the Company’s earnings

and, as a result, were an important financial metric that Defendants reported in Curo’s SEC

filings and routinely discussed, and analysts and investors closely tracked.

       9.      Based on the results of the Windsor, Ontario test market and additional,

impending payday lending regulations in Ontario, in 1Q18, Defendants quietly made the decision

to move up the introduction of open-end loans in the broader Ontario market by an entire year,

from 2019 to 2018. Although the Company was transitioning away from its most profitable

single line of business, Defendants nevertheless assured investors that the transition out of

single-pay loans in Canada would not be immediate, that revenues from single-pay loans in

Canada would be cut in half over the “next few years,” and that single-pay loans would remain

“viable” during and after the transition.

       10.     Defendants also gave investors the false impression that to the extent the

Company’s operations experienced any negative impact from the transition out of single-pay to

installment and open-end loans, the impact would be minimal, confined to the second quarter of

2018 (“2Q18”), and had been “anticipated” and factored into the Company’s internal forecast

and publicly reported full year 2018 financial guidance (“FY18 guidance”).        Thus, when

Defendants reaffirmed Curo’s FY18 guidance on April 26 and 27, 2018, investors believed that

                                               -4-
     Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 8 of 89




the Company’s guidance was achievable and that the transition to open-end loans in Canada

would not materially impact the Company’s financial results or its ability to meet guidance.

       11.     Unbeknownst to investors, however, beginning in May 2018, Curo significantly

ramped up the pace of the transition to open-end loans in Ontario. Although Defendants could

have “moderate[d]” the flow of customers from single-pay to open-end loans (and abated the

corresponding up-front provisioning), they made the deliberate decision not to do so, despite

knowing or recklessly disregarding the significant operational risk that came with such a rapid

transition, which they concealed from investors.

       12.     Investors also did not know that during July 2018, Curo substantially completed

its transition to open-end loans in Ontario. As a result of the rapid, unimpeded transition in

Ontario, Curo experienced much larger open-end loan balances, materially higher up-front loan

loss provisions, and increased marketing spend, which diluted the Company’s earnings. Further,

the transition to open-end loans cannibalized Curo’s Canadian single-pay revenues, which

dropped by 50% year-over-year in a matter of months rather than over the course of several

years. Yet Defendants continued to conceal from investors the true, negative, near-term impact

to Curo’s operations and FY18 guidance resulting from the undisclosed, rapid transition to open-

end loans.

       13.     Instead, on July 30 and 31, 2018, after the “majority” of the losses stemming from

the rapid transition to open-end loans in Ontario had already occurred, Defendants doubled-down

on their fraud and reaffirmed the Company’s FY18 guidance, telling investors there was a “good

likelihood” that the Company would come out “ahead” of its published guidance, despite

knowing or recklessly disregarding that the FY18 guidance was unachievable. Rather than

reveal Curo’s true financial condition, Defendants also continued to give investors the false

impression that single-pay loans were still “extraordinarily viable” and that any impact from the

                                              -5-
      Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 9 of 89




initiation of the Canadian transition had occurred in the just-reported 2Q18, but would not

negatively impact the Company’s overall financial results for the second half of the year.

       14.     By failing to disclose the true, negative, near-term financial impact stemming

from Curo’s rapid transition to open-end loans in Canada, and particularly in Ontario, the

Company’s Class Period Forms 10-Q also violated SEC disclosure rules, including Item 303 of

SEC Regulation S-K, which required Curo to disclose “any known trends or uncertainties that

have had,” or that Curo “reasonably expects will have, a material favorable or unfavorable

impact on net sales or revenues or income from continuing operations.”

       15.     Defendants’ misstatements and omissions had their intended effect, as the price of

Curo stock was artificially inflated during the Class Period, reaching as high as $31.33 on

September 25, 2018.      Taking advantage of the Company’s favorable, but misrepresented,

financial position, in August 2018, Curo sold $690 million in senior secured notes in a debt

offering that would not have been on such favorable terms had the truth been known. On and

around the time Curo stock reached its Class Period high, Baker sold over 56,000 shares of Curo

stock for proceeds of almost $1.8 million. Just a month later, Defendants would reveal the truth

about the materially negative, short-term impact to Curo’s operations, financial results, and

FY18 guidance caused by the Company’s rapid transition to open-end loans in Canada, and

specifically Ontario.

       16.     After the market closed on October 24, 2018, Curo announced dismal third

quarter 2018 (“3Q18”) financial results, reporting adjusted diluted Earnings Per Share (“EPS”)

of only $0.23, widely missing analysts’ consensus EPS by over 50%. Defendants revealed that

“[b]y far the biggest impact to quarterly results,” including an 8.8% year-over-year decline in

Canadian revenue, “was the ongoing product migration in Canada, specifically in the province of

Ontario.” Additionally, despite Defendants’ representations just months earlier that they had a

                                               -6-
     Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 10 of 89




“very high degree of confidence” in achieving or even surpassing the Company’s FY18

guidance, Curo significantly cut its FY18 guidance for adjusted EPS, net income, and adjusted

earnings before interest, tax, depreciation, and amortization (“EBITDA”).

       17.     During the Company’s 3Q18 earnings conference call, Gayhardt issued a mea

culpa, “acknowledg[ing] that this quarter fell short of our expectations, and probably your

expectations, and quite simply, is not up to our standards” and all but admitted that Defendants

knew the Company’s FY18 guidance was unachievable at the time they reaffirmed it on April 27

and July 31, 2018, stating, “we did a less than stellar job of explaining in our – probably our July

call or even back into our April call . . . the impact of [the Canadian transition] . . . in the near

term . . . we probably didn’t lay it out for everybody as explicitly as we probably should have.

And we’ll try not to make that mistake again.” Dean also confirmed that the “majority” of the

loss for 3Q18 “came in July,” prior to Defendants’ false statements and omissions on July 30-31,

2018. In response to this news, the price of Curo common stock tumbled almost 34%.

       18.     After the Class Period, Defendants admitted that: the decision to move up the

introduction of open-end loans in Ontario from 2019 to 2018 was made during 1Q18; they

intentionally chose not to moderate the transition to open-end loans in Ontario, despite the

known operational risks; the transition to open-end loans in Canada “came at the expense of

single-pay loan balances,” which declined 50% in 3Q18 year-over-year; the rapid transition was

“dilutive to Canadian earnings in the near term”; Canadian adjusted EBITDA dropped more

than 50% year-over-year as a result of the transition; and the Company had converted almost

40,000 customers to open-end loans in 3Q18, but expected to convert only 4,000 to 5,000

customers a month going forward.

       19.     Contradicting certifications on Curo’s quarterly reports filed with the SEC during

the Class Period, Defendants also disclosed that the Company’s “disclosure controls and

                                                -7-
      Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 11 of 89




procedures were not effective” and did not provide reasonable assurance “to ensure that

information required to be disclosed in reports that we file or submit under the Exchange Act is

recorded, processed, summarized and reported within the time periods specified in the SEC rules

and forms.” Then, on May 6, 2019, Curo revealed in its Form 10-Q for the quarter ended March

31, 2019 (“1Q19 10-Q”) that it had “received an inquiry from the SEC regarding the Company’s

public disclosures surrounding its efforts to transition the Canadian inventory of products from

Single-Pay loans to Open-End loans.”

II.    JURISDICTION AND VENUE

       20.     The claims asserted herein arise under and pursuant to Sections 10(b) and 20(a) of

the Exchange Act, 15 U.S.C. §§ 78j(b) and 78t(a), and Rule 10b-5 promulgated thereunder by

the SEC, 17 C.F.R. § 240.10b-5.

       21.     This Court has jurisdiction over the subject matter of this action pursuant to

Section 27 of the Exchange Act, 15 U.S.C. § 78aa, and 28 U.S.C. § 1331.

       22.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)-(c) and Section

27 of the Exchange Act. Curo’s principal executive offices are located in this District, many of

the acts and practices complained of herein occurred in substantial part in this District, and

Defendants disseminated materially false and misleading statements complained of herein to

Curo shareholders from this District.

       23.     In connection with the challenged conduct, Defendants, directly or indirectly,

used the means and instrumentalities of interstate commerce, including, without limitation, the

U.S. mails, interstate telephone communications, and the facilities of the national securities

markets.




                                              -8-
       Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 12 of 89




III.    PARTIES

        A.     Lead Plaintiff

        24.    Lead Plaintiff Carpenters Pension Fund of Illinois, as set forth in the certification

on file (ECF No. 20-3), incorporated by reference herein, purchased Curo shares at artificially

inflated prices during the Class Period and was damaged when the truth was revealed, as detailed

herein. See also ECF No. 20-4.

        B.     Defendants

               1.     Corporate Defendant

        25.    Defendant CURO Group Holdings Corp. is a Delaware corporation with its

headquarters located at 3527 North Ridge Road, Wichita, Kansas 67205. On December 7, 2017,

Curo’s common stock began trading on the New York Stock Exchange (“NYSE”), an efficient

market, under the ticker symbol “CURO.” On December 11, 2017, the Company completed its

initial public offering (“IPO”), which generated net proceeds of $81.1 million.

               2.     Individual Defendants

        26.    Defendant Donald F. Gayhardt has served as the Company’s Chief Executive

Officer (“CEO”) since January 2012, as the Company’s President since July 2013, and as a

director since December 2012. According to Curo, Gayhardt has over “25 years of executive

management experience in the short-term credit industry with a history of completing large

acquisitions and complex financial transactions.”      Prior to joining the Company, Gayhardt

worked in various capacities at Dollar Financial Corp. (now known as DFC Global Corp.

(“DFCGC”)), from 1990 to 2008, including as DFCGC’s President from 1998 to 2008. Like

Curo, DFCGC’s business centers on providing financial services to unbanked and underbanked

consumers. Gayhardt earned his Bachelor of Business Administration degree in Accounting

from the University of Notre Dame.


                                               -9-
    Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 13 of 89




       27.     Defendant William Baker has served as the Company’s Chief Operating Officer

(“COO”) since February 2016. Prior to that, Baker was Curo’s Chief Marketing Officer from

September 2011 until 2016 and Vice President of Marketing and Business Development from

April 2007 until September 2011. Curo credits Baker as leading “the launch of the Company’s

digital business and the development of the risk and analytics function.”      Baker earned a

Bachelor of Science Degree in Integrated Marketing Communications from Gannon University.

       28.     Defendant Roger W. Dean has served as the Company’s Executive Vice President

and Chief Financial Officer (“CFO”) since May 2016. According to the Company, Dean has

“[o]ver 30 years’ experience, including 9 years with Deloitte and over 20 years in banking,

financial services and capital markets.” From 2005 to 2016, Dean was the CFO for CNG

Holdings, Inc., a financial services company focused on providing short-term money needs to

consumers. Prior to that, Dean was the Senior Vice President-Controller with Fifth Third

Bancorp and a Senior Manager with Deloitte.           Dean earned his Bachelor of Science in

Accountancy from Miami University, Oxford, Ohio.

       29.     Defendants Gayhardt, Baker, and Dean are referred to herein as the “Individual

Defendants.”

       30.     During the Class Period, the Individual Defendants, as senior executive officers

and/or directors of Curo, were privy to confidential and proprietary information concerning

Curo’s financials and the Company’s transition from single-pay to installment and open-end

loans in Canada. Because of their positions with Curo, the Individual Defendants had access to

non-public information about the Company’s business and growth prospects through access to

internal corporate documents, the Curo Platform, conversations and connections with other

corporate officers and employees, attendance at management and/or Board of Directors meetings

and committees thereof, and reports and other information provided to them in connection

                                             - 10 -
     Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 14 of 89




therewith. Because of their possession of such information, the Individual Defendants knew or

recklessly disregarded that the adverse facts specified herein had not been disclosed to, and were

being concealed from, the investing public.

       31.     The Individual Defendants are liable as direct participants in the wrongs

complained of herein. In addition, the Individual Defendants, by reason of their status as senior

executive officers and/or directors, were “controlling persons” within the meaning of Section

20(a) of the Exchange Act, and had the power and influence to cause the Company to engage in

the unlawful conduct complained of herein. Because of their positions of control, the Individual

Defendants were able to, and did, directly or indirectly, control the conduct of Curo’s business.

       32.     The Individual Defendants, because of their positions with the Company,

possessed the power and authority to control the contents of Curo’s quarterly reports, press

releases, and presentations to securities analysts, money and portfolio managers, and institutional

investors, and, through them, to the investing public. The Individual Defendants were provided

with copies of the Company’s reports and press releases alleged herein to be misleading prior to,

or shortly after, their issuance and had the ability and opportunity to prevent their issuance or

cause them to be corrected. Because of their positions with the Company, and their access to

material, non-public information, the Individual Defendants knew or recklessly disregarded that

the adverse facts specified herein had not been disclosed to, and were being concealed from, the

public, and that the positive representations being made were then materially false and

misleading.   The Individual Defendants had the opportunity to commit the fraudulent acts

alleged herein and are liable for the false and misleading statements pleaded herein.

       33.     As senior executive officers and/or directors and as controlling persons of a

publicly traded company whose stock was registered with the SEC, traded on the NYSE, and

governed by the federal securities laws, the Individual Defendants had a duty to promptly

                                               - 11 -
     Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 15 of 89




disseminate accurate and truthful information with respect to Curo’s business, including the

negative financial impact that would result from the Company’s rapid transition from single-pay

to installment and open-end products in Canada, and Curo’s future business prospects, and to

correct any previously issued statements that had become materially misleading or untrue so that

the market price of Curo stock would be based upon truthful and accurate information. The

Individual Defendants’ misrepresentations and omissions during the Class Period violated these

specific requirements and obligations.

               3.     Founder Defendants

       34.     Defendant Doug Rippel was one of Curo’s co-founders and has served as its

Executive Chairman of the Board of Directors since 2012. Before that, he was Chairman of the

Board of Directors from 2008 to 2012, CEO from 1997 to January 2012, and Secretary and

Treasurer from 1997 to 2008. Curo states that as one of the Company’s founders, Rippel “has

led the Company in its entire geographic and product expansion.”

       35.     Defendant Chad Faulkner was one of Curo’s co-founders and has served on

Curo’s Board of Directors since 1997. Faulkner also served as the Company’s President and

COO from 1997 to 2013. Curo states that as one of the Company’s founders, Faulkner “has led

the Company in its entire geographic and product expansion.” In connection with Curo’s May

17, 2018 offering of 5,000,000 shares of Curo common stock held by controlling insiders and

members of the Board of Directors (the “Selling Stockholders Offering”), Faulkner sold

500,0002 shares of Curo stock, generating more than $10.9 million in proceeds.

       36.     Defendant Mike McKnight was one of Curo’s co-founders and has served on its

Board of Directors since 1997. From 1997 to 2008, McKnight also served as Vice President of

the Company. According to the Company, McKnight has been involved in the Company’s

strategic direction and governmental affairs. McKnight initially managed loan office operations,

                                             - 12 -
     Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 16 of 89




and then later directed the real estate, construction, media, and marketing arms of the Company,

“utilizing his prior career as a radio advertising executive to build a successful advertising

campaign.”    In connection with the Selling Stockholders Offering, McKnight sold 500,000

shares of Curo stock, generating more than $10.9 million in proceeds.

               4.      FFL Defendants

       37.     Friedman Fleischer & Lowe Capital Partners II, L.P., FFL Executive Partners II,

L.P., and FFL Parallel Fund II, L.P., sometimes collectively referred to by Curo as FFL Partners,

made a significant investment in the Company in 2008 and, according to Curo, “ha[ve]

contributed significant resources to helping define our growth strategy.” In connection with the

Selling Stockholders Offering, the FFL Defendants sold 3,497,411 shares at a net price of $21.85

(after underwriting discounts and commissions) for proceeds of more than $76 million, reducing

their holdings of Curo stock from 13,212,000 shares to 9,714,589 shares and decreasing their

percentage of total common stock and voting power from 29% to 21.23%

       38.     According to Curo, the Founder Defendants and the FFL Defendants controlled

Curo, collectively had the ability to elect all of the members of Curo’s Board of Directors and

“thereby control[led] [Curo’s] policies and operations, including the appointment of

management.”        The FFL Defendants and the Founder Defendants were also majority

shareholders of Curo as they beneficially owned approximately 28.67% and 44.81% of Curo’s

common stock, respectively, as of December 31, 2017, or approximately 28.06% and 43.86%,

respectively, after the underwriters exercised in full on January 5, 2018 their option to purchase

additional shares in connection with the Company’s IPO. Accordingly, the Founder Defendants

and the FFL Defendants exerted control over both Curo and the Individual Defendants prior to

and during the Class Period.



                                              - 13 -
      Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 17 of 89




       39.    The Founder Defendants and the FFL Defendants, by reason of their status as

majority shareholders and/or directors, with “control” over the Company’s “policies and

operations” were “controlling persons” within the meaning of Section 20(a) of the Exchange Act,

and had the power and influence to cause the Company to engage in the unlawful conduct

complained of herein. Because of their positions of control, the Founder Defendants and the

FFL Defendants were able to, and did, directly or indirectly, control the conduct of Curo’s

business.

IV.    SUBSTANTIVE ALLEGATIONS

       A.     Background on Curo

       40.    Founded in Riverside, California in 1997, Curo describes itself as “a growth-

oriented, technology-enabled, highly diversified consumer finance company serving a wide

range of underbanked consumers.” Curo provides lending products to nonprime, underbanked

consumers in need of cash, targeting consumers with a FICO score of 660 or less. These

individuals often have been rejected by traditional banking services and are looking for other

nonbank options, need cash in between paychecks, or need access to financial services outside of

normal banking hours.

       41.    Over the years, through acquisitions and organic growth, including the launch of

new brands, the Company has expanded across the U.S., Canada, and the U.K. In Canada,

Curo’s stores are branded “Cash Money” and the Company offers “LendDirect” installment

loans online and at certain stores. As of December 31, 2017, Curo operated 193 stores in seven

Canadian provinces and had an online presence in five provinces.

       42.    During the Class Period, Curo’s Canadian operations accounted for a material

amount of the Company’s profitability.     For example, during 2017, the Canadian segment

generated 19% of Curo’s revenues and accounted for approximately 19.5% and 55% of Curo’s

                                             - 14 -
     Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 18 of 89




gross margin and pre-tax income, respectively.           During 2018, the Company’s Canadian

operations accounted for approximately 12% of Curo’s gross margin and generated pre-tax

income of approximately $17 million, while its U.S. operations generated pre-tax income of only

$1.1 million, and its U.K. operations generated a pre-tax loss of $38.7 million. Curo’s Ontario

market was particularly important to the Company’s operations. In 2017, almost 13% of the

Company’s total consolidated revenues came from Ontario and it was the Company’s third

largest geographic region behind California and Texas.

         43.      Defendants routinely tout, and the Company relies heavily on, its proprietary IT

platform, called the “Curo Platform,” for every aspect of the Company’s underwriting and

scoring of its loan products. Among other information, the Curo Platform captures transactional

history by store and customer, which allows the Company to track loan originations, payments,

defaults, and payoffs, as well as historical collection activities on past-due accounts. According

to the Company, the Curo Platform allows it to make real-time, data-driven changes to its

acquisition and risk models. The Company also uses the Curo Platform to decide whether to

extend credit to prospective customers and the terms on which to provide credit, including the

price.

         44.      During the Class Period, Curo offered single-pay loans, installment, and open-end

lines of credit, and a number of ancillary financial products including check cashing, gold

buying, and credit protection insurance. Most relevant here are the Company’s single-pay and

open-end loans.

         45.      Single-pay loans, commonly referred to as payday loans, are generally high yield,

but short-term, small denomination loans that provide a customer with immediate cash in

exchange for a post-dated personal check or a pre-authorized debit from the customer’s bank

account.       Curo charges customers a fee based on the amount of money borrowed and, in

                                                - 15 -
        Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 19 of 89




exchange, it defers deposit of the check or debit from the customer’s account until the loan due

date, which typically falls on the customer’s next pay date.

          46.   Open-end loans are a lower yield line of credit without a specified maturity date.

Customers are free to borrow against their line of credit, and repay with minimum, partial, or full

payment and redraw as needed. Curo earns interest on the outstanding loan balances drawn by

the customer against their approved credit limit.

          47.   Sizeable credit losses are an inherent part of Curo’s business. As a result, the

Company is required to create an accounting reserve, or “allowance for loan losses,” for those

probable credit losses. To establish and maintain its allowance for loan losses, Curo takes a

“provision,” which is a periodic charge against its earnings. Calculating the provision for losses

requires Curo to consider a variety of quantitative and qualitative factors regarding the loans

originated by Curo.     With installment and open-end loans, Curo is required to reserve for

expected losses through a provision at the time of origination, even though revenues from those

loans cannot be recognized until payments on the loan balances are collected from customers

over time. Thus, as Curo transitioned from small, short term single-pay loans to larger, longer-

term open-end loans, Curo had to take larger “up-front” provisions against expected credit

losses.

          48.   Because Curo’s open-end loans traditionally had higher loan balances as

compared to the Company’s single-pay loans, the up-front provisions Curo was required to take

on its open-end loans were also materially higher. Specifically, the average single-pay loan was

approximately $600, while the average open-end loan was approximately $2,400, with the

average amount drawn of approximately $1,800, or three times the size of the average payday

loan.



                                               - 16 -
     Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 20 of 89




         B.    Tightening Payday Lending Regulations in Canada Threaten Curo’s
               Most Profitable Line of Business, Canadian Payday Loans

         49.   Curo’s Canadian single-pay loans were historically the Company’s most

profitable single line of business, generating yields as high as 400% in the years before the Class

Period with modest, predictable credit losses. For the year ended December 31, 2017, single-pay

loans comprised 27.9% of the Company’s total revenues, almost half of which (15%) were

derived from Canada.     In the years and months leading up to the Class Period, however,

tightening payday lending regulations in Canada threatened the profitability of Curo’s single-pay

loans.

         50.   Payday loans can be extremely expensive, with annual interest rates ranging from

200% to more than 500%, depending on the state or province in which the loan is made. For

example, a payday loan customer who borrows $500 typically owes about $575 two weeks later,

which translates into an annual percentage rate of nearly 400%. If borrowers cannot repay their

loans on time, they often borrow more and deepen their debt, becoming trapped in a cycle of

ultra-high interest debt that is difficult to break. This cycle of adding on new debt to pay back

the original debt can turn a single, unaffordable loan into a long-term debt trap. A 2018 report

from Canada, for example, revealed that almost four out of ten insolvencies in Ontario involved

payday loans, with the average insolvent payday loan borrower owing C$5,174 on an average of

3.9 different loans.

         51.   Given the predatory and deceptive nature of some payday loans, the payday

lending industry is heavily regulated. In Canada, payday loans are regulated by each province.

The provincial payday lending regulations generally relate to cost of borrowing and related caps,

disclosure requirements, collection activity requirements, and restrictions on certain types of

lending practices. In Ontario, for example, the Payday Loans Act of 2008 was specifically

created to regulate payday lenders like Curo. Leading up to the Class Period, a number of
                                           - 17 -
     Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 21 of 89




Canadian provinces began cracking down on payday lenders by passing new legislation that

further restricted their lending practices in order to protect Canadians from becoming trapped in

never-ending debt cycles.

       52.    In May 2016, the Alberta government introduced Bill 15, “An Act to End

Predatory Lending,” which lowered the borrowing rate for single-pay loans from C$23 to C$15

for every C$100 borrowed, making it the lowest rate in Canada. The proposed legislation also

included provisions requiring lenders to allow borrowers to repay payday loans in installments,

rather than all at once, and prohibiting lenders from directly soliciting potential customers,

charging a fee to cash a check for a payday loan, and offering a loan when another is

outstanding, among other changes. The C$15 rate cap became effective in August 2016 and

final regulations for the installment payments became effective in November 2016.

       53.    In November 2016, the Ontario Ministry of Government and Consumer Services

(the “Ontario Ministry”) passed new legislation reducing the total cost of borrowing on single-

pay loans from C$21 to C$18 for every C$100 borrowed, with the new law becoming effective

January 1, 2017.

       54.    Similarly, and also effective January 1, 2017, the British Columbia Ministry of

Public Safety and Solicitor General (“British Columbia Ministry”) reduced the total cost of

borrowing from C$23 to C$17 for every C$100 borrowed. When the British Columbia Ministry

announced this regulatory change, it also stated that it was considering whether, and to what

extent, additional regulations may be warranted.

       55.    In December 2017, the Ontario Ministry tightened regulations again, capping the

cost to borrowers of single-pay loans at C$15 for every C$100 borrowed, with the new

regulation becoming effective on January 1, 2018. The Ontario Ministry also announced further

amendments effective July 1, 2018, that required: (i) a mandatory extended payment plan for

                                             - 18 -
     Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 22 of 89




borrowers with three or more loans with the same lender within a 63-day period; (ii) a

requirement that the loan amount cannot exceed 50% of the customer’s net pay in the month

prior to the loan; and (iii) mandatory disclosures in advertisements and loan agreements about

the cost of borrowing a payday loan.

        56.   Because regulations in Canada had the potential to materially impact Curo’s

financial results and operations, Defendants closely monitored and routinely discussed the

Canadian regulatory environment and any proposed or final regulations. Indeed, Defendants

discussed the Canadian regulatory environment in Curo’s SEC filings and spoke about the topic

on every quarterly earnings conference call since becoming a publicly traded Company,

providing updates on existing or proposed legislation and answering questions from analysts

about the impact of new regulations. Accordingly, Defendants were aware of and “anticipated”

the impending regulatory changes in Ontario well before they went into effect, along with the

negative impact those regulations would have on the Company’s operations and financial results.

        57.   As a result of new regulations in Alberta, British Columbia, and Ontario that

lowered the borrowing rates on payday loans, Curo began experiencing steadily declining yields

on its single-pay loans. In 2016, for example, the yields on single-pay loans in Canada were

nearly 400%, but by 1Q18, the yields had declined substantially and were hovering around

250%.

        58.   To sustain the market’s perception that Curo was a rapidly growing company,

Defendants knew that the Company needed to transition out of single-pay loans in Canada,

which were quickly becoming less profitable for the Company, into other product offerings like

installment and open-end loans. In fact, one of Curo’s stated “key drivers” of its continued

growth was the Company’s ability to successfully continue the “mix shift” in its products from

single-pay to installment and open-end loans.

                                                - 19 -
     Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 23 of 89




         59.   Further, given the importance of the Ontario market to Curo’s operations, the

Company’s ability to replace revenues derived from single-pay loans with revenues from other

product offerings was especially critical. And, because open-end products have lower average

yields, the Company needed to significantly increase the volume of open-end loans to offset the

decline in single-pay revenues and yields. For example, open-end loans average a yield of only

around 47% to 48% annually due to federal regulations in Canada that put a cap on the annual

percentage rate of such loans.

         C.    Curo Starts to Transition Customers in Canada from Single-Pay to
               Installment and Open-End Loans

         60.   As a result of the regulatory changes in Canada, Defendants implemented a

strategy to replace single-pay loans in Canada. Prior to the Class Period, Curo started to

transition customers in Alberta and Ontario – which together accounted for 80% of the

Company’s Canadian revenues – away from single-pay loans and into installment and open-end

loans.

         61.   Curo began the transition in Alberta where it converted existing single-pay

customers into installment and then open-end loans and also acquired new open-end customers.

According to Defendants, the Company experienced “really good” demand in Alberta and said

that “converting existing customers [was] going excellent.” By rolling out open-end loans in

Alberta first, the Company was able to collect detailed customer data via the Curo Platform,

which helped inform Defendants’ expectations for the broader Canadian open-end product

transition.

         62.   In its fourth quarter 2017 (“4Q17”), Curo began opening small format LendDirect

loan offices in Ontario, which focused on unsecured installment and open-end loans, rather than

payday loans. In February 2018, Curo began testing open-end loans in the Windsor, Ontario

market and, during the initial test phase, converted nearly 3,000 single-pay loans to open-end
                                              - 20 -
     Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 24 of 89




loans. The Company also continued expanding its LendDirect stores, opening two more stores in

Canada during 1Q18. According to Defendants, the Company was “very pleased” with the foot

traffic, take-up rate, and first-pay default rates on the LendDirect open-end loan product.

       63.     Based on the positive results in the test markets, and the recent regulatory

changes, during 1Q18, Defendants made the strategic decision to move up the transition to open-

end loans in the broader Ontario market by an entire year – from 2019 to 2018. Although the

Company was transitioning away from its most profitable single line of business into the lower-

yield open-end loans, Defendants reassured investors during Curo’s 1Q18 earnings conference

call on April 27, 2018 that despite the recent rate changes in Ontario, which the Company had

“anticipated,” single-pay lending would remain “viable in Ontario.” Notably, Gayhardt made

clear to investors that the Company’s transition out of single-pay loans in Canada would not be

immediate or rapid, but would occur over the “next couple of years.”

       64.     During the Company’s 1Q18 earnings conference call, Gayhardt also explained

that the up-front provisioning resulting from the Canadian transition would have a negligible

impact on the Company’s operations, stating that as the Company continued to grow its open-

end business, “the revenue and profitability from [installment and open-end] products [would]

lag a little bit just because of the way you have to provision upfront.”3 Dean similarly told

investors that as a result of “open-end and installment growth in Canada,” the Company’s 2Q18

results could be “depressed,” but that any pressure would be relieved by 3Q18, when Curo would

start “to come out of that provision on loan growth pressure.” Defendants further assured

investors that the Company had “anticipated” any increased upfront provisioning from the

Canadian transition “when we developed our forecast and our guidance” and that there was



3
    All emphasis is added unless noted otherwise.

                                               - 21 -
     Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 25 of 89




nothing “going on in terms of mix shift or the overall kind of growth trends” that was out of line

with the Company’s forecast.

       65.     Defendants’ statements led investors to believe that the Company’s transition out

of single-pay loans in Canada, and Ontario specifically, would not impact the Company’s overall

financial results and ability to maintain and meet FY18 guidance. In fact, during the April 27,

2018 earnings conference call, Defendants were “very happy to affirm” the Company’s FY18

guidance, which included net income in the range of $110 million to $116 million, adjusted

EBITDA in the range of $245 million to $255 million, and EPS of $2.25 to $2.40.

       66.     The market believed Defendants’ statements. In an analyst report dated April 30,

2018, for example, Jefferies Financial Group (“Jefferies”) stated that “following the strong 1Q

we have a high degree of confidence in the company’s ability to achieve its strong guidance

factors.”

       67.     On May 14, 2018, Curo filed a Registration Statement on Form S-1 with the SEC

for the Selling Stockholders Offering. On May 16, 2018, the SEC declared the registration

statement effective, and on May 17, 2018, Curo conducted the Selling Stockholders Offering,

which generated $109,250,000 in proceeds for the selling stockholders, which included the FFL

Defendants, Faulkner, and McKnight.

       D.      Curo Rapidly Completes the Transition to Open-End Loans in
               Ontario, but Conceals the Negative Financial Impact from the
               Transition and Reaffirms Guidance for 2018

       68.     Seeking to capitalize on the favorable results in the Ontario test markets and a

time of seasonally high demand in Canada, unbeknownst to investors, beginning in May 2018,

Curo significantly ramped up the transition to open-end loans in Ontario. The Company sought

to convert existing single-pay customers into open-end loan products at the Company’s

remaining 107 branches in Ontario and also targeted new customers. Rather than moderate the

                                              - 22 -
     Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 26 of 89




transition away from single-pay loans over the “next couple of years,” Curo opened the spigot,

rapidly completing the majority of the transition just months later, by July 2018, and causing an

undisclosed, materially negative, short-term impact to Curo’s 3Q18 operations and financial

results, and the Company’s ability to meet its FY18 guidance.

       69.       As part of Defendants’ strategy to rapidly complete the transition to open-end

loans in Ontario, Curo launched a full-court press marketing campaign, targeting existing single-

pay and potential customers via direct mailing, cable TV, and other mediums. As Gayhardt later

described the Company’s marketing strategy: “if you live in Ontario . . . unless you’re kind of

living in a cave, we think we’ve reached you multiple times with this advertising.”

       70.       The Company’s marketing campaign was a success, as investors would later learn

that Curo converted nearly 40,000 customers to open-end loans by the end of 3Q18. Curo’s

customers borrowed meaningfully more money via the open-end loan product, which had an

average open-end loan balance that was approximately three times the size of the average payday

loan. And because Curo primarily targeted existing single-pay customers, the Curo Platform

gave Defendants detailed data about those customers, including information about originations,

payments, defaults, and payoffs. Defendants therefore knew or recklessly disregarded that open-

end customers were taking out larger loans, resulting in larger loan balances and higher up-front

provisions, which had a material, negative impact on Curo’s operations and financial results.

       71.       Although Defendants could have moderated the flow of customers from single-

pay to open-end loans, thereby abating the increase in loan loss provisions and the decrease in

single-pay revenue, as Defendants would later admit, they made the deliberate choice not to do

so even though they knew or recklessly disregarded but concealed from investors, that the rapid

transition to open-end loans in Ontario came with significant operational risks (risks that later

materialized).

                                              - 23 -
     Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 27 of 89




        72.    Instead of disclosing that Curo’s transition to open-end loans had been

substantially completed by July 2018 or the resulting negative impact to Curo’s operations and

FY18 guidance, Defendants continued to misrepresent and conceal the true facts about the

Company’s Canadian transition.       Indeed, when announcing the Company’s 2Q18 earnings

results on July 30, 2018, after Curo had substantially completed the transition to open-end loans

and after the “majority” of the losses stemming from the transition had already occurred,

Defendants continued to tout their “confidence” in the Company’s FY18 guidance and

downplayed any impact to the Company’s financial results or guidance as a result of the

transition.

        73.    As an example, during the Company’s 2Q18 earnings conference call on July 31,

2018, Defendants provided an update on the “early stage of a very successful introduction

transition of a big part of our Ontario lending business of the legacy single-pay loan product to

a[n] [open-end] line of credit that’s been very well received by our customers.” During the July

31, 2018 call, Defendants also disclosed for the first time that the Company had moved up the

transition to open-end loans in Ontario from 2019 to 2018, but did not disclose the truth: that the

“majority” of the transition and the associated losses had already occurred.

        74.    Defendants also gave investors the false impression that any negative impact

resulting from the transition had occurred in the just-reported 2Q18, but would normalize in the

second half of the year.     Specifically, during the July 31, 2018 earnings conference call,

Defendants explained that the transition in Ontario could result in “lower revenue while the book

builds and higher provision when larger balance dollars are originated,” but gave investors the

false impression that the “higher provision” from the Company’s transition had occurred in

2Q18, reporting “diluted earnings for [2Q18]” and explaining that Curo could have had “better

earnings [in 2Q18] had we taken a more incremental approach.” Indeed, Defendants assured

                                              - 24 -
     Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 28 of 89




investors that the “growth rate for provision expense should match up better with revenue growth

rates for the next couple quarters,” that “our provision in the second half of the year would run

about with revenue,” and that “the provisioning should be in line with revenue.”

       75.     Further, although the Company cautioned that the transition could “impact

earnings for the full year versus our plan” and that the ongoing Canadian transition was “too

fluid” to completely discount a bit of downside risk, the Company nevertheless affirmed its

previously announced FY18 guidance. In fact, Gayhardt told investors he had a “very high

degree of confidence in achieving” full year guidance and that there was “a good likelihood that

we’ll come out ahead on our internal forecasts and our published guidance.”

       76.     Analysts and investors believed Defendants’ representations. For example, in an

analyst report dated July 30, 2018, Stephens, Inc. (“Stephens”) observed that, “2Q18 results were

strong, and imply to us the need to raise our EPS estimates . . . . Since provisions are one-time

and revenues are ongoing, that would imply upside to our future EPS estimates.”

       77.     Investors did not know that, at the time of Defendants’ statements on July 30 and

31, 2018, the Company had already completed the majority of the transition to open-end loans in

Ontario, which had a material, negative impact on the Company’s operations, “dramatically”

reduced Canadian single-pay revenues, and meant that the Company would not be able to

maintain or meet the FY18 guidance Defendants told investors they had a “very high degree of

confidence in achieving.”

       78.     Defendants knew or recklessly disregarded but concealed from investors, that the

Company’s rapid transition to open-end loans in Ontario had resulted in more loans with larger

loan balances and, in turn, higher up-front provisioning. Defendants also knew or recklessly

disregarded that the Company’s advertising costs had skyrocketed as the Company spent more

money marketing its open-end loan products to existing and new customers.           Further, the

                                              - 25 -
     Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 29 of 89




Company’s transition to open-end loans had cannibalized single-pay revenue and, rather than

occurring over the course of a few years, the transition was substantially complete by the time of

Defendants’ statements on July 30 and July 31, 2018, causing an undisclosed, negative short-

term impact to the Company’s operations and financial results, and rendering Curo’s FY18

guidance unachievable.

       E.      Curo Completes a $690 Million Senior Secured Notes Offering and
               Baker Sells Over $1 Million in Curo Stock

       79.     On August 6, 2018, Curo announced that it intended to offer $675 million

aggregate principal amount of its senior secured notes due 2025 in a private placement (the

“Offering”). On August 13, 2018, Curo announced that it had upsized the Offering from $675

million to $690 million aggregate principal amount and disclosed that the senior secured notes,

due 2025, would be priced at 8.25%. The Company also disclosed that it intended to use the net

proceeds from the sale: (i) to redeem the outstanding 12% senior secured notes due 2022 of the

Company’s wholly owned subsidiary; (ii) to repay the outstanding indebtedness under the

Company’s wholly owned subsidiary, five-year revolving credit facility; (iii) for general

corporate purposes; and (iv) to pay fees, expenses, premiums, and accrued interest in connection

therewith.

       80.     A little over a month later, beginning on September 25, 2018, Baker began selling

100% of his vested shares of Curo stock. Over the course of two days, Baker sold 56,844 shares

of Curo stock for proceeds of $1,792,351.00. Just a month after Baker’s Class Period stock

sales, Curo would report disappointing 3Q18 results and substantially lower its FY18 guidance

as a result of the transition to open-end loans in Canada and Ontario specifically.




                                               - 26 -
     Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 30 of 89




       F.      Curo Reports EPS Below Analysts’ Consensus and Reduces FY18
               Guidance as a Result of the Transition to Open-End Loans in Canada

       81.     After the market closed on October 24, 2018, Curo reported its financial results

for 3Q18. The Company reported revenue of $283 million, adjusted diluted EPS of only $0.23,

and a year-over-year earnings decline “primarily due to required up-front provisioning.” In the

Company’s press release, Gayhardt revealed that the Company’s results were “particularly

affected by the acceleration of Open-End loan product in Canada” and “[t]he related upfront loan

loss provisioning,” which caused Canadian “net revenue and Adjusted EBITDA to drop by $10.9

million and $13.2 million sequentially.” Canadian revenue also declined 8.8% year-over-year

“primarily due to the continued product mix shift from Single-Pay,” which was affected

“primarily by regulatory changes in Canada (rate changes in Alberta, Ontario and British

Columbia) leading to a shift to Open-End loans as well as a continued general product shift from

Single-Pay to Installment and Open-End loans in all countries.”

       82.     Despite Defendants’ representations just three months earlier that they had “a

very high degree of confidence” in achieving, and even surpassing, FY18 guidance, the

Company significantly cut its adjusted EPS guidance for 2018 to $1.84 to $1.88, down from

$2.25 to $2.40, lowered adjusted net income guidance to $88 million to $91 million, down from

$110 million to $116 million, and cut adjusted EBITDA guidance to $215 million to $218

million, down from $245 million to $255 million.

       83.     Before the market opened on October 25, 2018, Curo hosted an earnings

conference call to discuss its 3Q18 results.        Gayhardt opened the conference call by

“acknowledg[ing] that this quarter fell short of our expectations, and probably your expectations,

and quite simply, is not up to our standards.” He disclosed that nearly the entirety of the

operating earnings shortfall related to the Company’s “ongoing Canadian product migration and

increased loan loss provision related to higher-than-expected loan growth,” confirmed that “[b]y
                                              - 27 -
     Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 31 of 89




far the biggest impact to quarterly results was the ongoing product migration in Canada,

specifically in the province of Ontario,” and revealed that the Company was “dramatically

reducing [its] Canadian Single-Pay revenue.” Gayhardt also confirmed that “we completed the

transition to [open-end] in Ontario and Alberta.” In contrast to Defendants’ prior representations

that the loss provision in the second half of the year would run “about even” with revenue, the

Company reported “loan loss as a percentage of revenue at 52.9%.” Gayhardt reiterated that a

“significant part” of the reduction in 2018 EPS guidance “relates to the allowance builds for line

of credit product,” i.e., the up-front provisioning required for open-end loans.

        84.     Dean provided additional details on the Company’s 3Q18 results, disclosing that

adjusted EBITDA for the quarter was down 25.4% year-over-year driven by “elevated loan

growth, related loan loss provisioning and higher ad spend” in connection with the Company’s

transition to open-end loans in Canada. The Canadian business missed expectations by more

than $12 million “on loan portfolio mix shift and upfront provisioning on acceleration of Open-

End in Ontario.”

        85.     Then, Defendants all but admitted that they knew the Company’s FY18 guidance

was unachievable at the time they reaffirmed it on April 27 and July 31, 2018 as a result of the

transition from single-pay to open-end loans in Canada and specifically Ontario. Gayhardt

conceded that “we did a less than stellar job of explaining in our – probably our July call or even

back into our April call . . . the impact of this . . . in the near term . . . we probably didn’t lay it

out for everybody as explicitly as we probably should have. And we’ll try not to make that

mistake again.” Dean also confirmed that the “majority” of the loss for 3Q18 “came in July.”

        86.     In response to Defendants’ revelations, the price of Curo stock tumbled 34%, or

$7.69, falling from $22.87 per share on October 24, 2018 to a close of $15.18 on October 25,

2018, with significantly elevated trading volume of nearly 3 million shares traded.

                                                 - 28 -
     Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 32 of 89




       87.     Analysts were also stunned by the Company’s disclosures and reacted negatively

to the Company’s 3Q18 financial results, particularly its reported EPS of only $0.23, which

missed analysts’ consensus EPS of $0.52 by over 50%. In a report dated October 25, 2018, for

example, Credit Suisse commented that “the quarter was marred by upfront provisioning due to

growth in lower-yield market (i.e. Canada)” and decreased its price target for the Company as a

result of its 3Q18 financial results and revised FY18 guidance. In a report dated October 26,

2018, Stephens observed that “[t]he miss and the resulting pain to Curo shares appears to be self-

inflicted, driven by 1) over aggressive growth in the Canadian line of credit product, and 2) a

lack of visibility into the scenarios of the guide down, either at the 2Q18 call or during the debt

raise.” Stephens also lowered its price target from $38.00 down to $22.00.

       G.      Post-Class Period Revelations

       88.     On November 8, 2018, Gayhardt, Dean, and Baker presented at the Stephens Fall

Investment Conference (“Stephens Conference”), during which they provided additional details

about Curo’s transition to open-end loans in Ontario. Gayhardt confirmed that Defendants made

the decision to move up the transition to open-end loans in Ontario from 2019 to 2018 in 1Q18

and that they intentionally chose not to moderate the speed of the transition even though they

could have done so. Gayhardt also confirmed that the bulk of the Ontario transition occurred in

“May . . . June in honest,” i.e., before Defendants’ statements on July 30 and 31, 2018.

       89.     On January 31, 2019, Curo reported its financial results for the fourth quarter

2018 (“4Q18”) and the year-ended December 31, 2018, disclosing that revenue from single-pay

loans in Canada comprised only 7% of the Company’s total revenue for 4Q18, compared to

14.6% for the same time period in 2017. For the year, single-pay loans had dropped to 10% of

the Company’s total revenue in 2018, down from 15% the prior year.



                                              - 29 -
     Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 33 of 89




       90.     On March 18, 2019, Curo filed its Form 10-K for the fiscal year ended December

31, 2018 (“2018 10-K”). Defendants admitted that the accelerated shift to open-end loans in

Canada “came at the expense of single-pay loan balances.” In the 2018 10-K, Defendants also

disclosed, for the first time, that Curo’s “disclosure controls and procedures were not effective”

as of December 31, 2018.

       91.     Then, on May 6, 2019, Curo filed its 1Q19 10-Q. In it, the Company disclosed

that it had “received an inquiry from the SEC regarding the Company’s public disclosures

surrounding its efforts to transition the Canadian inventory of products from Single-Pay loans to

Open-End loans.”

       92.     As of the date of this Complaint, the price of Curo stock has not recovered from

its significant decline. In fact, it has declined even more, and closed at approximately $10.00 per

share as of May 30, 2019.

V.     MATERIALLY FALSE OR MISLEADING STATEMENTS AND
       OMISSIONS ISSUED DURING THE CLASS PERIOD

       93.     Throughout the Class Period, Defendants misrepresented and concealed the true

extent of the negative short-term impact that the Company’s rapid transition from single-pay to

installment and open-end loans in Canada, particularly in Ontario, where Curo generated the vast

majority of its Canadian revenue, would have on the Company’s operations, financial results and

FY18 guidance. Defendants’ statements gave investors the false impression that the transition

would occur smoothly over a number of years; that any negative impact from the initiation of the

transition would dissipate by 3Q18; that the transition would not negatively affect the

Company’s ongoing financial results or ability to maintain and meet FY18 financial guidance;

and that Curo’s Canadian single-pay loans, its most profitable single line of business, would

remain viable during and after the transition. When Defendants elected to make such positive

statements, they were under a duty to disclose the additional negative information about Curo
                                            - 30 -
     Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 34 of 89




and the Canadian transition that would have made such statements not misleading. However,

Defendants failed to reveal this material information and, instead, omitted and concealed it from

investors.

       94.        In reality, the Company’s rapid transition from high-yield, single-pay loans to

lower yield, installment and open-end loans in Canada, and Ontario specifically, caused higher

up-front provisioning and increased marketing spend, which negatively impacted net income and

adjusted EBITDA, and substantially diluted the Company’s earnings. This information was

material because it would have altered the total mix of information made available to reasonable

investors as it related directly to a significant portion of the Company’s revenues and involved

the Company’s most profitable single line of business in its largest Canadian market.

Defendants’ materially false or misleading statements and/or omissions are detailed in this

section.

       A.         First Quarter 2018 Financial Results

       95.        The Class Period begins on April 27, 2018. After the market closed on April 26,

2018, Curo issued a press release announcing its financial results for the quarter ended March 31,

2018 and affirmed the Company’s FY18 guidance (“1Q18 Press Release”). The 1Q18 Press

Release stated:

       Fiscal 2018 Outlook

       The Company affirms its full-year 2018 adjusted earnings guidance, a non-GAAP
       measure that excludes the $11.7 million of debt extinguishment costs from the
       retirement of $77.5 million of the 12.00% Senior Secured Notes due 2022 and
       stock-based compensation, as follows:

                 Revenue in the range of $1.025 billion to $1.080 billion

                 Net Income in the range of $110 million to $116 million

                 Adjusted EBITDA in the range of $245 million to $255 million

                 Estimated tax rate of 25% to 27% for the full year
                                                 - 31 -
     Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 35 of 89




             Adjusted Diluted Earnings per Share of $2.25 to $2.40

       96.    The 1Q18 Press Release also discussed the Canadian regulatory changes and

made materially false or misleading statements and/or omitted material facts concerning the

Company’s transition out of single-pay products to installment and open-end products in Canada.

For example, comparing the Company’s 1Q18 results to the previous year’s financial results, the

1Q18 Press Release noted declining single-pay revenue and increasing open-end loan balances as

a result of the Company’s intentional “product shift” from single-pay to installment and open-

end loans:

       Single-Pay revenues were flat year-over year. The effect of Single-Pay
       receivables growth was offset by regulatory changes in Ontario, Canada. Open-
       End revenues rose 52.0% on organic growth in the U.S. and the introduction of
       Open-End products in Virginia and Canada.

                                       *      *       *

       Open-End loan balances increased by $25.9 million compared to March 31, 2017
       from year-over-year growth in Kansas and Tennessee of 12.2% and 8.6%,
       respectively, the 2017 launch of Open-End in Virginia and conversion in the
       fourth quarter of 2017 of a portion of Canada Unsecured Installment loans to
       Open-End loans. The provision for losses and Open-End Allowance for loan
       losses as a percentage of Open- End gross loans receivable remained consistent
       with the previous quarter.

                                       *      *       *

       Single-Pay revenue and combined loans receivable during the three months ended
       March 31, 2018 were affected primarily by regulatory changes in Canada (rate
       changes in Ontario and British Columbia) and continued product shift from
       Single-Pay to Installment and Open-End loans in all countries.

       97.    Comparing the Company’s 1Q18 Canadian segment results to the same period in

2017, the 1Q18 Press Release stated:

       Revenue in Canada was impacted by the product transition in Alberta from
       Single-Pay loans to Unsecured Installment and Open-End loans and the impact of
       regulatory rate changes in Ontario and British Columbia. Canada revenue
       improved $4.7 million, or 11.3% to $46.3 million for the three months ended
       March 31, 2018 from $41.6 million in the prior year period. On a constant
       currency basis, revenue was up $2.6 million, or 6.3%.

                                            - 32 -
     Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 36 of 89




                                        *      *       *

       The provision for losses increased $2.3 million or 22.7% to $12.6 million for the
       three months ended March 31, 2018 compared to $10.2 million in the prior year
       period, primarily due to relative loan volumes and mix shift from Single-Pay
       loans to Unsecured Installment and Open-End loans. On a constant currency
       basis, provision for losses increased $1.8 million, or 17.2%.

                                        *      *       *

       Operating expenses increased $1.6 million, or 45.5%, to $5.0 million in the three
       months ended March 31, 2018, from $3.4 million in the prior year period, due
       to . . . expansion of the LendDirect business, and product shifts from Single-Pay
       loans to Unsecured Installment and Open-End loans.

       98.    Before the market opened on April 27, 2018, Curo hosted a conference call with

analysts and investors to discuss the Company’s operations and 1Q18 financial results. During

the call, Gayhardt, Dean, and Baker spoke positively about the Company’s financial results and

operations and the Canadian product transition. For example, in his prepared remarks, Gayhardt

credited the Company’s transition out of single-pay products as one of the “key drivers” of the

Company’s “growth” and stated:

       Current 4 key drivers for this growth: First is the continued mix shift in our
       products to install the (inaudible) lines of credit, which, together, accounted for
       71.4% of our total revenue, up from 57.2% in the prior year quarter. . . .

       99.    Gayhardt also discussed the “anticipated” regulatory changes and their impact on

Ontario’s single-pay business, and assured the market of the ongoing “viability” of Ontario’s

single-pay product:

       In Canada, new rules came into effect in Ontario and lowered the maximum rate
       from $18 per $100 lent to $15 per $100 lent effective January 1 of this year. And
       we’re working to incorporate a new extended payment plan and an ability to
       repay guideline for release on July 1. We had anticipated these changes and
       believe that Single-Pay lending remains viable in Ontario, although we will
       continue to expand our Installment and Open-End offerings in Ontario and other
       provinces.

       100.   Gayhardt concluded his prepared remarks by stating, “we’re very happy to affirm

the guidance we gave you in January” and assured investors that “I’m relatively certain we have

                                             - 33 -
     Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 37 of 89




a much higher degree of confidence in delivering on those numbers, and we look forward to

discussing guidance in more detail after our June quarter.”

        101.    Dean also reiterated that the Company was “affirming full year 2018 adjusted

earnings guidance” and noted that the Company “continue[d] to anticipate revenue in the range

of $1.025 billion to $1.080 billion and with continued solid growth in the U.S. and U.K. being

offset partially by declines in Canada from the additional regulatory changes in the middle of the

year.” Dean further “affirm[ed] adjusted EBITDA in the range of $245 million to $255 million,

adjusted net income in the range of $110 million to $116 million and adjusted diluted earnings

per share in the range of . . . $2.25 to $2.40.”

        102.    During the April 27, 2018 conference call, analysts questioned Defendants

numerous times about the Canadian transition and its impact on the Company’s ongoing

business. For example, analysts asked specifically about the Company’s portfolio “adjusting”

towards installment loans and away from single-pay loans, and about the Canadian regulatory

changes and any accompanying impact on Curo’s overall business. Analysts also inquired about

the Company’s “confidence level” that credit losses and provisions as a percentage of revenue

“would be relatively stable with a year ago as we go through 2018.” In response, Gayhardt

acknowledged that the Company’s line of credit products (i.e., installment and open-end loans)

required “upfront provisioning,” and that with the “mix shift,” “the revenue and profitability

from those products will lag a little bit just because of the way you have to provision upfront,”

but assured the market that any increased provisioning “trend” resulting from the product

transition was “starting to . . . normalize,” stating:

        So there’s still some of that, but we’re also starting to sort of lap some growth in
        those products. So it’s -- I think what we’re kind of getting is what I call a little
        bit more of a normalized phase. If we’re growing revenues in the mid-teens, and
        a lot of that is consisting of the shift in the Installment line of credit stuff and
        we’re starting to kind of normalize on those trends a little bit.

                                                   - 34 -
     Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 38 of 89




       103.    Gayhardt also explicitly told investors that any upfront provisioning resulting

from the product transition in Canada was already “anticipated” and factored into the Company’s

“2018 forecast” and “guidance,” stating:

       Canada, as you mentioned, we are seeing much more pronounced kind of mix
       shift from Single-Pay to Installment. We went through that in Alberta. We’re
       growing the LendDirect business in the stores, [went] online in Ontario, which is
       about 2/3 of our overall Canadian business. You’ll start to see more of that as
       well, so there’ll be some of that provisioning, but I think we’re -- we had
       anticipated that and when we developed our forecast and our guidance, we --
       there’s nothing really going on in terms of mix shift or the overall kind of growth
       trends, it’s that it’s out of line with our forecast.

       104.    When asked about the seasonality of the Company’s “earnings” and how the

market should view “quarterly earnings for the next 3 quarters,” Dean specifically highlighted

how “Open-End and Installment growth” in Canada would result in a “depressed” 2Q18, but

assured the market that any “pressure” from provisioning for losses in Canada would dissipate in

3Q18 and 4Q18. Specifically, Dean stated, in relevant part:

       [W]e see good growth in Q2 in earning assets coming out of that trough, and we
       already are. And that growth in Q2 puts pressure on provision providing on that
       loan growth coming out of the trough. So Q2 is always seasonally our lowest
       earnings quarter of the year. And then we pop back up in Q3 and Q4 tend to be --
       the balances build through the end of Q2 and into August to peak kind of late in
       the third quarter and kind of stay there. So -- and so if you think about it, you
       think about the Open-End and Installment growth in Canada, it basically -- you’ve
       got Q2 in a much -- is depressed. Q3 starts to come out of that provision on loan
       growth pressure, and then Q4 tends to be another high quarter. So -- and
       typically, Q1 and Q4 are the 2 highest.

       105.    Echoing Dean’s previous comments, Baker again assured the market of the

viability of the Canadian single-pay product and stated, “[w]ith the new regulatory changes in

Ontario, we still think Single-Pay is going to be viable.”

       106.    As the call continued, when asked about “targets” for the Company’s “mix-shift,”

Gayhardt specifically discussed the Canadian transition and assured investors that the transition



                                               - 35 -
     Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 39 of 89




out of single-pay products in Canada would not be rapid or immediate, but, instead, would occur

over the “next couple years,” stating:

       So Canada is 13%, Canada Single-Pay is 13% of total revenue, that’s down from
       15% last year. I suspect you’ll see that Canada number probably cut in half over
       the next couple of years and maybe even go lower than that depending on how --
       what the take-up rate and success rate of our line of credit product is there. . . .

       And Canada, I suspect that 13% will be cut in half over the next couple of years
       as well. So you could see 23% between Canada and U.S. Single-Pay revenue. I
       think you could see that number go, that combined number go below 10% in the
       next couple of years.

       107.    Analysts reacted positively to Defendants’ statements on April 26 and April 27,

2018, expressing “confidence” in Curo’s guidance. For example, on April 30, 2018, Jefferies

increased its price target for the Company from $21 to $30 and stated that “following the strong

1Q we have a high degree of confidence in the company’s ability to achieve its strong guidance

factors.”

       108.    On May 3, 2018, Curo filed its Form 10-Q (“1Q18 10-Q”) with the SEC, which

was signed by Dean and confirmed the Company’s previously announced financial results and

financial position. The 1Q18 10-Q also represented that management’s disclosures, controls, and

procedures were effective: “Based on an evaluation of our disclosure controls and procedures as

of the end of the period covered by this report conducted by our management, with the

participation of the Chief Executive Officer and Chief Financial Officer, the Chief Executive

Officer and Chief Financial Officer concluded that these controls and procedures were effective

as of March 31, 2018” (“Disclosure Control Statements”).

       109.    The 1Q18 10-Q included certifications required by the Sarbanes-Oxley Act of

2002 (“SOX”) signed by both Gayhardt and Dean, which stated:

       I, [Don Gayhardt/Roger Dean], certify that:

       1.    I have reviewed this quarterly report on Form 10-Q of CURO Group
       Holdings Corp. (the “registrant”);
                                              - 36 -
Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 40 of 89




 2.     Based on my knowledge, this report does not contain any untrue
 statement of a material fact or omit to state a material fact necessary to make the
 statements made, in light of the circumstances under which such statements were
 made, not misleading with respect to the period covered by this report;

 3.      Based on my knowledge, the financial statements, and other financial
 information included in this report, fairly present in all material respects the
 financial condition, results of operations and cash flows of the registrant as of,
 and for, the periods presented in this report;

 4.      The registrant’s other certifying officer and I are responsible for
 establishing and maintaining disclosure controls and procedures (as defined in
 Exchange Act Rules 13a-15(e) and 15d-15(e)) and internal control over financial
 reporting (as defined in Exchange Act Rules 13a-15(f) and 15d-15(f)) for the
 registrant and have:

         a.      Designed such disclosure controls and procedures, or caused such
 disclosure controls and procedures to be designed under our supervision, to ensure
 that material information relating to the registrant, including its consolidated
 subsidiaries, is made known to us by others within those entities, particularly
 during the period in which this report is being prepared;

        b.    (Paragraph omitted pursuant to SEC Release Nos. 33-8238/34-
 47986 and 33-8392/34-49313);

         c.      Evaluated the effectiveness of the registrant’s disclosure controls
 and procedures and presented in this report our conclusions about the
 effectiveness of the disclosure controls and procedures, as of the end of the period
 covered by this report based on such evaluation; and

         d.      Disclosed in this report any change in the registrant’s internal
 control over financial reporting that occurred during the registrant’s most recent
 fiscal quarter (the registrant’s fourth fiscal quarter in the case of an annual report)
 that has materially affected, or is reasonably likely to materially affect, the
 registrant’s internal control over financial reporting; and

 5.      The registrant’s other certifying officer and I have disclosed, based on our
 most recent evaluation of internal control over financial reporting, to the
 registrant’s auditors and the audit committee of the registrant’s board of directors
 (or persons performing the equivalent functions):

         a.      All significant deficiencies and material weaknesses in the design
 or operation of internal control over financial reporting which are reasonably
 likely to adversely affect the registrant’s ability to record, process, summarize and
 report financial information; and

         b.      Any fraud, whether or not material, that involves management or
 other employees who have a significant role in the registrant’s internal control
 over financial reporting.
                                       - 37 -
    Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 41 of 89




       110.   Expanding on Curo’s results, the 1Q18 10-Q stated:

       Open-End loan balances increased by $25.9 million compared to March 31, 2017
       from year-over-year growth in Kansas and Tennessee of 12.2% and 8.6%,
       respectively, the 2017 launch of Open-End in Virginia and conversion in the
       fourth quarter of 2017 of a portion of Canada Unsecured Installment loans to
       Open-End loans. The provision for losses and Open-End Allowance for loan
       losses as a percentage of Open-End gross loans receivable remained consistent
       with the previous quarter.

                                       *      *       *

       Single-Pay revenue and combined loans receivable during the three months ended
       March 31, 2018 were affected primarily by regulatory changes in Canada (rate
       changes in Ontario and British Columbia) and continued product shift from
       Single-Pay to Installment and Open-End loans in all countries.

       111.   The 1Q18 10-Q discussed the Canada segment specifically, and stated:

       Revenue in Canada was impacted by the product transition in Alberta from
       Single-Pay to Unsecured Installment and Open-End loans and the impact of
       regulatory rate changes in Ontario and British Columbia. Canada revenue
       improved $4.7 million, or 11.3% to $46.3 million for the three months ended
       March 31, 2018 from $41.6 million in the prior year period. On a constant
       currency basis, revenue was up $2.6 million, or 6.3%.

                                       *      *       *

       The provision for losses increased $2.3 million, or 22.7% to $12.6 million in the
       three months ended March 31, 2018 from $10.2 million in the prior year period,
       primarily due to relative loan volumes and the mix shift from Single-Pay loans to
       Unsecured Installment and Open-End loans. On a constant currency basis,
       provision for losses increased $1.8 million, or 17.2%.

                                       *      *       *

       Operating expenses increased $1.6 million, or 45.5%, to $5.0 million in the three
       months ended March 31, 2018, from $3.4 million in the prior year period, due to
       increased collections and customer support payroll expenses from seasonality,
       increased volumes, expansion of the LendDirect business, and product shifts from
       Single-Pay loans to Unsecured Installment and Open-End loans. On a constant
       currency basis, operating expenses increased $1.3 million, or 39.2%.

       112.   On May 14, 2018, Curo filed its Registration Statement on Form S-1 with the

SEC for the Selling Stockholders Offering, and on May 17, 2018, Curo filed its prospectus (the

“Selling Stockholders Offering Documents”). The Selling Stockholders Offering Documents

                                            - 38 -
     Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 42 of 89




incorporated by reference the false and misleading statements and omissions made in the

Company’s 1Q18 Press Release and 1Q18 10-Q.

       113.   Defendants’ statements on April 26 and 27, 2018, in the 1Q18 10-Q, as set forth

in ¶¶95-106, 108-112 above, and as incorporated into the Selling Stockholders Offering

Documents, were materially false or misleading and/or omitted material facts. Specifically:

              (a)     Defendants’ statements misrepresented and concealed the true, negative,

short-term impact that the Company’s transition from single-pay to installment and open-end

loans in Canada would have on Curo’s financial results, including massively diluting the

Company’s Adjusted EBITDA, net income, and EPS. For example, Defendants credited the

Company’s “continued mix shift” to open-end loans as a key driver of the Company’s “growth”

while failing to disclose that the Canadian transition would negatively impact the Company’s

financials in the near term. In addition, Defendants’ statements that any increased provisioning

relating to the Canadian transition was “starting to normalize,” and loan growth in 2Q18 would

put “pressure on provision[s]” leading to a “depressed” 2Q18, but that 3Q18 would “start[] to

come out of that provision on loan growth pressure” gave investors the false impression of a

smooth transition to open-end loans and that any negative impact from the initiation of the

Canadian transition would dissipate by 3Q18 and would not affect the Company’s ability to

maintain and meet FY18 financial guidance. In reality, the transition would materially impact

the Company’s ongoing financial results and FY18 guidance.

              (b)     Defendants failed to disclose that the transition to open-end loans would

come at the expense of the Company’s Canadian single-pay revenue, which was historically

Curo’s most profitable single line of business. Rather than remain “viable,” single-pay revenue

was being cannibalized by open-end loans during the transition. Further, instead of being cut in

half over “a couple of years,” Canadian single-pay revenue would be dramatically reduced,

                                             - 39 -
     Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 43 of 89




dropping 50%, from approximately 16% of the Company’s total revenue in 3Q17 to only 8% of

the Company’s total revenue by the end of 3Q18.

               (c)     Defendants’ statements gave investors the false impression that the

upfront provisioning associated with the Canadian transition to open-end loans was already

“anticipated” and factored into the Company’s “forecast” and “guidance.” In truth, as a result of

the transition to open-end loans in Canada, and Ontario specifically, and the resulting materially

higher upfront loan loss provisioning, Defendants had no reasonable basis to expect, and did not

in fact expect, that Curo could achieve FY18 net income in the range of $110 million to $116

million, adjusted EBITDA in the range of $245 million to $255 million, and EPS in the range of

$2.25-$2.40.

               (d)     Curo’s 1Q18 10-Q was false and misleading because it failed to disclose

the negative effect of the Company’s transition from single-pay loans to installment and open-

end loans on Curo’s current period results and future financial results in violation of SEC

disclosure rules, as set forth below in ¶¶161-173.

               (e)     Curo’s 1Q18 10-Q and the SOX Certifications Gayhardt and Dean signed

were also false and misleading because they represented that the Company’s disclosure controls

were operating effectively when, in fact, they were not.

       B.      Second Quarter 2018 Financial Results

       114.    After the market closed on July 30, 2018, Curo issued a press release announcing

its financial results for the quarter ended June 30, 2018 (the “2Q18 Press Release”). In the 2Q18

Press Release, Gayhardt reiterated his “confidence” that Curo would meet its “full year

guidance,” stating:

       We are pleased to announce year-over-year loan growth of 26.9% and sequential
       loan growth of 14.1%, adjusted earnings growth in the first half of 2018 of 18.9%,
       and the execution of a milestone bank partner agreement that allows us to expand
       our lending footprint in the U.S. Our momentum, improvement in credit metrics
                                            - 40 -
     Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 44 of 89




       and solid loan growth has further bolstered our confidence in our full year
       earnings guidance. . . .

       115.   The 2Q18 Press Release “affirm[ed]” the Company’s 2018 guidance for adjusted

net income, adjusted EBITDA, and adjusted diluted EPS, and again highlighted the Company’s

“confidence” in meeting guidance objectives:

       Fiscal 2018 Outlook

       We affirm our full-year 2018 adjusted earnings guidance. . . . Our solid results for
       the first half of 2018 and above-expectation loan growth has further bolstered our
       confidence in our guidance. Our full-year 2018 guidance is as follows:

             Revenue in the range of $1.025 billion to $1.080 billion

             Adjusted Net Income in the range of $110 million to $116 million

             Adjusted EBITDA in the range of $245 million to $255 million

             Estimated tax rate of 25% to 27% for the full year

             Adjusted Diluted Earnings per Share of $2.25 to $2.40

       116.   The 2Q18 Press Release also made materially false or misleading statements

and/or omitted material facts concerning the Company’s transition from single-pay to installment

and open-end loans in Canada, assuring the market that any “accelerated open-end growth” was

having a minimal impact on the Company’s single-pay balances. For example, for the three

months ended June 30, 2018, the 2Q18 Press Release stated:

       Single-Pay revenues were affected primarily by regulatory changes in Canada
       (rate changes in Alberta, Ontario and British Columbia) and continued product
       shift from Single-Pay to Installment and Open-End loans in all countries. Open-
       End revenues rose 72.2% on organic growth in the U.S. and the introduction of
       Open-End products in Virginia and Canada. Open-End adoption in Canada
       accelerated this quarter as related loan balances grew $34.3 million sequentially
       from the first quarter. Even with the accelerated Open-End growth, Single-Pay
       balances in Canada only shrank sequentially by $1.4 million.

                                        *       *       *

       Open-End loan balances as of June 30, 2018 increased by $64.3 million, or
       240.0%, compared to June 30, 2017 from year-over-year growth in Kansas and
       Tennessee of 26.9% and 20.6%, respectively, the third quarter 2017 launch of
                                         - 41 -
     Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 45 of 89




       Open-End in Virginia, conversion of most of Alberta’s Unsecured Installment
       loans to Open-End loans and the launch of Open-End loans in Ontario. Open-
       End adoption in Canada accelerated this quarter as related loan balances grew
       $34.3 million sequentially from the first quarter.

       The Open-End Allowance for loan losses as a percentage of Open-End gross
       loans receivable declined year-over-year and sequentially, primarily due to
       geographic mix and seasoning of the U.S. portfolio. At June 30, 2018, Canadian
       Open-End gross loans receivable comprised 56.4% of the total, compared to none
       at the end of the prior year quarter.

                                        *      *       *

       Single-Pay revenue and loans receivable during the three months ended June 30,
       2018 declined slightly year-over-year, primarily due to regulatory changes in
       Canada (rate changes in Alberta, Ontario and British Columbia) and continued
       product shift from Single-Pay to Installment and Open-End loans in all countries
       compared to the three months ended June 30, 2017. Even with the
       aforementioned accelerated Open-End growth in Canada, Single-Pay balances in
       Canada only shrank sequentially by $1.4 million. Provision for losses and net
       charge-offs were consistent for the quarter and Single-Pay Allowance for loan
       losses as a percentage of gross loans receivable remained consistent sequentially.

       117.    Comparing the Company’s Canada Segment Results for 2Q18 to 2Q17, the 2Q18

Press Release stated:

       Canada revenue improved $3.4 million, or 7.9%, to $47.0 million for the three
       months ended June 30, 2018 from $43.6 million in the prior year period. On a
       constant currency basis, revenue was up $1.6 million, or 3.6%. Revenue growth
       in Canada was impacted by the product transition from Single-Pay loans to
       Unsecured Installment and Open-End loans and the impact of regulatory rate
       changes in Alberta, Ontario and British Columbia.

       Single-Pay revenue decreased $1.6 million, or 4.6%, to $33.3 million for the three
       months ended June 30, 2018 and Single-Pay ending receivables decreased $1.1
       million, or 2.2%, to $47.3 million from $48.4 million in the prior year period due
       to mix shift in Ontario where we launched Open-End loans in the fourth quarter
       of 2017.

       Canadian non-Single-Pay revenue increased $5.0 million, or 58.4%, to $13.7
       million compared to $8.6 million the same quarter a year ago on $31.9 million, or
       74.5%, growth in related loan balances. The increase was primarily related to the
       launch of Open-End products in Alberta and Ontario in the fourth quarter of
       2017.

       The provision for losses increased $4.1 million, or 39.4%, to $14.4 million for the
       three months ended June 30, 2018 compared to $10.3 million in the prior year

                                             - 42 -
     Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 46 of 89




       period, because of upfront provisioning on relative loan volumes (total Open-End
       and Installment loans grew sequentially by $20.9 million this second quarter
       compared to $10.9 million in the second quarter of 2017), and mix shift from
       Single-Pay loans to Unsecured Installment and Open-End loans. On a constant
       currency basis, provision for losses increased $3.5 million, or 33.7%.

                                          *       *       *

       Operating expenses increased $1.6 million, or 45.5%, to $5.0 million in the three
       months ended March 31, 2018, from $3.4 million in the prior year period, due to
       increased collections and customer support payroll expenses from seasonality,
       increased volumes, expansion of the LendDirect business, and product shifts from
       Single-Pay loans to Unsecured Installment and Open-End loans. On a constant
       currency basis, operating expenses increased $1.3 million, or 39.2%.

       118.    Before the market opened on July 31, 2018, Curo hosted a conference call with

analysts and investors to discuss the Company’s operations and 2Q18 financial results. During

the call, Gayhardt, Dean, and Baker spoke positively about the Company’s financial results and

the Canadian product transition. For example, in his prepared remarks, Gayhardt discussed the

Company’s quarter from an “operational standpoint” and highlighted the “successful

introduction” of the transition in Ontario, and stated:

       We made great progress on. . . the early stage of a very successful introduction
       transition of a big part of our Ontario lending business of the legacy single-pay
       loan product to a line of credit that’s been very well-received by our customers.

       We’ll unpack the Ontario transition in some detail later on, but it’s a big
       undertaking that’s going very well and is running well ahead of schedule. We did
       all this while maintaining our credit and other financial disciplines. These are big
       projects that require many people from many departments to work together, and
       we’re incredibly proud of all of our CURO team members for giving this a huge
       effort this quarter.

       119.    Gayhardt also commented on the Company’s increased “provision build” and

“advertising expenses” in 2Q18:

       From a bottom line perspective, the quarter was very good, but the provision build
       associated with the second quarter asset growth increased advertising expenses
       for our newer brands and the expenses related to the ongoing affordability
       settlements in the U.K. combined to keep earnings from coming in at a level that
       we would characterize as excellent. But the good news is our U.S. business is


                                                - 43 -
     Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 47 of 89




       extremely strong and performing in a way that more than makes up for any
       shortfall from our international operations.

       120.    Clearly understanding investor interest in the transition from single-pay to

installment and open-end loans in Ontario, Gayhardt stated that the Canadian product transition

was “too fluid” to “completely discount a bit of downside risk” on the Company’s FY18

guidance, but nevertheless tempered investor concerns about any negative impact to the

Company’s financial position by re-affirming Curo’s FY18 guidance. Specifically, Gayhardt

again highlighted the Company’s “high degree of confidence” in achieving guidance, even going

so far as to tell investors that there was a “good likelihood” that the Company would beat

guidance estimates:

       We are affirming our guidance today . . . we have a very high degree of
       confidence in achieving our guidance objections. And, obviously, today we’re
       about 60% of the way through the year, so that certainly helps. And our
       confidence in our core business and products is very high. It’s probably just that
       the Canadian product transition and the U.K. affordability issue are both too fluid
       for us to completely discount a bit of downside risk on both those fronts.

       So looking at our current forecast, we expect our Canadian and U.K. operations
       to fall short of our operating earnings plan for the full year 2018 in the range of
       $10 million -- that’s U.S. $10 million. So sitting here today, we do think, as I just
       mentioned, the U.S. business will be able to make – to more than make up for
       these projected international shortfalls, and we believe that there’s a good
       likelihood that we’ll come out ahead on our internal forecasts and our published
       guidance.

       121.    Gayhardt also informed investors that Curo had “moved up” the introduction of

the transition in Ontario from 2019 to 2Q18, but concealed from investors that instead of

moderating the transition over several years, the majority of the transition had already occurred.

Specifically, Gayhardt stated:

       First, in Canada, as I mentioned earlier, ongoing changes in the provincial
       regulation of single-pay lending in Canada, coupled with our growing
       competencies in marketing, underwriting and servicing line of credit products,
       brought us to the decision to accelerate the transition of our product offerings,
       particularly in Ontario, which accounts for about 2/3 of our Canadian revenue.

                                              - 44 -
     Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 48 of 89




       Although we anticipated introducing a line of credit product in our Ontario
       locations during 2019, early test results we initiated in February of this year were
       incredibly favorable in terms of acquisition costs, credit performance, take-up
       rates, line utilization, and really the whole deal, so we moved up our -- we simply
       moved up our conversions schedule.

       122.   Gayhardt explained the Ontario transition’s concomitant impact on the

Company’s provisioning and marketing as follows:

       So what does that mean? It means higher earning asset balances in our line of
       credit portfolio in Canada than previously forecasted, but lower yields and lower
       revenue while the book builds and higher provision when larger balance dollars
       are originated.

       We started the quarter with just over $53 million in non-single-pay – these are all
       U.S. dollars, by the way. We started the quarter with just over $53 million in non-
       single-pay balances, and we ended the quarter with $74.7 million, and having
       booked the kind of larger marketing and convergence plan in late June, the
       balances today sit at over $115 million, so great growth, all driven by tremendous
       customer communication and service by our store and call center teams in
       Canada.

       123.   Gayhardt sought to allay any investor concerns from the Company’s decision to

move up the introduction of the transition in Ontario from 2019 to 2Q18 by explaining that any

negative impact would be temporary and, in fact, had already manifested in 2Q18:

       As I mentioned, short-term, this approach diluted earnings for the quarter.
       There’s really no question we could have had better earnings had we taken a more
       incremental approach, and it will impact earnings for the full year versus our plan,
       but long-term, if the portfolio continues to build through the remainder of the
       year, our exit rate will be very high, and we’ll have a much more diverse and
       stronger business in Canada that will drive substantial operating earnings gains in
       Canada in 2019.

       124.   In a clear effort to further appease investor concerns about any negative impact to

the Company’s ongoing financial results, in his prepared remarks Dean falsely told investors he

was “happy” that the worst was behind them when it came to increased loan loss provisioning,

noting that Company-wide provisioning would be “less noisy” in the second half of the year:

       I’m happy to say that we should expect less noisy comps for loss provisioning in
       the second half of the year. The growth rate for provision expense should match
       up better with revenue growth rates for the next couple quarters.
                                              - 45 -
     Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 49 of 89




       125.   Dean shed some additional light on the Company’s increased advertising expense

for the quarter, blaming the Company’s targeted transition away from single-pay loans, expanded

marketing channels, and the ramp up of Canada’s LendDirect brand:

       Canadian advertising rose 19.4% for three reasons. Number one, mix. We are
       targeting and acquiring more installment loan and open-end customers than a year
       ago. Two, the marketing channels we’re using. We have expanded cable TV and
       direct mail spend in Canada. And three, the new product expansion -- supporting
       new product expansion, including the LendDirect stores in Canada, and increased
       spend to support the ramp-up of the LendDirect brand.

       126.   Reiterating his comments in the previous quarter regarding the viability of

Canadian single-pay loans, Dean affirmed that while “open-end adoption in Canada accelerated

this quarter,” Canada’s single-pay revenues decreased a minimal amount:

       [Gayhardt] mentioned that open-end adoption in Canada accelerated this quarter.
       The open-end balances actually grew $34 million sequentially from first quarter,
       and it was encouraging that even with this acceleration of the open-end product,
       Canadian single-pay balances shrank sequentially just $1.4 million.

       127.   Dean again affirmed guidance and told investors that the Company was “already

at the top end of revenue guidance,” that the second half of the year would have more favorable

EBITDA than the first, and downplayed the impact of any mix-shift in Canada, stating:

       Finally, I’ll close with our full year outlook for 2018. Like [Gayhardt]
       mentioned, we are reiterating -- or we are affirming our full year 2018 adjusted
       earnings guidance. That’s a non-GAAP measure that excludes one-time items,
       like the aforementioned share-based compensation.

       We continue to anticipate revenue in the range of $1.025 billion to $1.080 billion,
       with continued solid growth in the U.S. and U.K. being offset partially by modest
       declines in Canada from the additional regulatory changes and mix shift there. In
       fact, if you do the first half second math -- second half math, at this point, we’d be
       surprised if we weren’t already at the top end of the revenue guidance range.

       Adjusted EBITDA in the range of -- our adjusted EBITDA will fall in the range
       of $245 million to $255 million, and our adjusted net income will be in the range
       of $110 million to $116 million, with adjusted diluted earnings per share in the
       range of $2.25 to $2.40.

       One other thing to point out about the full year, if you look at our last year
       numbers, adjusted EBITDA for the first half of the year was higher than the
                                               - 46 -
     Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 50 of 89




       second half of the year. There are a lot of reasons for that, but our guidance for
       this year implies that that will flip this year. In other words, we reported $124
       million of adjusted EBITDA through the first 6 months of 2018. At the midpoint
       of our guidance, that means we would exceed $126 million of adjusted EBITDA
       for the second half of the year with related higher year-over-year growth rates.

       128.    During the July 31, 2018 conference call, analysts specifically questioned

Defendants about the Company’s FY18 guidance and any assumptions on the “low end to the

high end of the EPS guidance,” as well as any seasonality that would impact 3Q18 or 4Q18. In

response, Gayhardt acknowledged that the Company was a “little cautious” in terms of the

Ontario transition and did not want to “overpromis[e] or underproject [] on what’s happening in

Canada,” but concealed from investors that the majority of the Ontario transition (and its

concomitant increased provisioning) had already occurred as of July 31, 2018 and would have

detrimental effects on 3Q18 and the Company’s FY18 guidance. Instead, he falsely reassured

analysts and investors that “we would expect that our provision in the second half of the year

would run about with revenue.”

       129.    Dean reiterated his previous comments that provisioning would have a less

negative impact on revenue in 3Q18 and 4Q18, and added: “It’ll be close. It will be much closer,

much less noisy than the first half.”

       130.    Agreeing with Dean, Gayhardt explained that “if revenue is going to grow in that

15% range, 14%, 15% range, provision grows in that, so net revenue growth should run about

with gross revenue growth.” Gayhardt further discussed the increased advertising initiatives the

Company was undertaking as part of the transition, and – for the third time on the conference call

– confirmed that “provisioning should be in line with revenue” for the second half of the year:

       The other, bigger piece of the P&L, from an advertising standpoint, given the
       continued transition in Ontario -- there’s some ad support for that. Again, that’s
       transitioning existing customers, but we are getting a really good take-up rate
       from new customers, so we’re going to continue to advertise. As we like to say, if
       you live in Ontario, it’s very -- unless you’re kind of living in a cave, we think
       we’ve reached you multiple times with this advertising, but we’re going to
                                              - 47 -
     Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 51 of 89




       continue to push that. So we would expect -- in that and our Avio product in the
       U.S., we would expect that our ad spend as a percentage of revenue -- last year, I
       think it was about 6.5% in the second half of the year. It’ll likely go up maybe
       140, 150 basis points, in the 7.8% to 8% range, for the back half of the year. So
       that’ll be a bit higher than last year, but, again, the revenue growth is there and
       the provisioning should be in line with revenue.

       131.    Gayhardt concluded by assuring the market of “revenue growth” in Canada for

the year, despite reductions “on the earnings side” resulting from the transition in Ontario, and

touted the Company’s ability to “afford” and maintain “positive” “numbers”:

       And just one more comment, just for the context. As I mentioned, we did $186
       million in revenue in Canada last year, U.S. dollars, and our forecast is we’ll do
       right -- for the full year this year, we’ll do right around $200 million, so we’ll see
       some revenue growth, but adjusted EBITDA last year in that business, in U.S.
       dollars, was $54.6 million. We could see in the range of a $20 million reduction
       in that adjusted EBITDA number. We initially thought it was going to be down in
       the $10 million range. It could be more than double that down, given the
       acceleration of the transition. So that’s a really meaningful hit on the earnings
       side, but the flip side of that, as I mentioned, if we get through this transition, the
       exit rate should put us on a path to get back to that 2017 EBITDA number. Now,
       this is not a forecast, I just want to make it very clear, but that’s -- when we talk
       about objectives internally and think about things, it’s our idea that we’re going to
       get back to that 2017 adjusted EBITDA number. We may not get all the way
       back there in ‘19, but we’re certainly going to be -- we’ll get a large measure of it
       back. And when you look at that from an earnings growth standpoint, and
       fortunately, the U.S. side of the business is doing well enough for us to be able to
       sort of, I guess, afford to do that transition and still have our overall numbers be
       really, really positive.

       132.    When questioned about whether the decline in single-pay in Canada would

“accelerate,” Baker discussed the success of the Windsor, Ontario test stores and assured

investors that any decline would be temporary before bouncing back and that Canadian single-

pay was still “an extraordinary viable product,” stating:

       I mean, when we ran the test, we did 21 testers in Ontario starting in February,
       and what we experienced there with single-pay is we did see a decline due to all
       the things that Don just talked about with the line of credit, but we did see it start
       to come back, and we expect to see the same thing in the broader Ontario rollout. .
       . . So we expect that to come back a bit, and I think that will temper the decline on
       single-pay, but clearly there’s a big transition, but we -- if you look at the yields,
       even with the extended payment plan and the net income limitations, it still yields
       around 200%, so it’s an extraordinary viable product, and we don’t necessarily
                                               - 48 -
     Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 52 of 89




       want to be out of that business in Ontario, so it’s a bit of a balancing act to make
       sure we offer the right product to the right customer.

       133.    As a result of Defendants’ false or misleading statements and/or omissions,

analysts and investors were under the false impression that any negative impact from the

introduction of the transition to open-end loans in Ontario had occurred in the just-reported

quarter and would not impact the Company’s future results or FY18 guidance. For example:

               (a)    On July 30, 2018, Stephens issued an analyst report stating, “2Q18 results

were strong, and imply to us the need to raise our EPS estimates . . . . Since provisions are one-

time and revenues are ongoing, that would imply upside to our future EPS estimates.”

               (b)    On July 31, 2018 Credit Suisse gave Curo an “OUTPERFORM” rating

and observed: “Results were strong in the U.S., but somewhat weaker in Canada and the U.K.,

though [management] expressed confidence that the pricing changes in Canada should allow

CURO to diversify its business and drive operating earnings in Canada in 2019. Net results were

in-line with expectations, though [management] indicated there is a good likelihood that CURO

will come in above guidance range in 2018.” Credit Suisse further noted, “CURO accelerated

transition towards open line of credit product in Ontario this quarter, resulting in a significant

ramp up in Canada open-ended balance.”

               (c)    On July 31, 2018, Janney Montgomery Scott LLC (“Janney”) issued an

analyst report reiterating its “buy” rating for Curo common stock and noted: “This rise in the

provision expense is really what kept CURO from reporting much better than expected 2Q:18

results.” Commenting on open-end loan growth, Janney stated, “Clearly, open-end growth is an

outlier, which was driven by an earlier than expected roll out of this product in Canada.”

       134.    On August 2, 2018, Curo filed its Form 10-Q (“2Q18 10-Q”) with the SEC, which

confirmed the Company’s financial results and financial position from the 2Q18 Press Release,

was signed by Dean, and included Disclosure Control Statements that were substantially similar
                                           - 49 -
     Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 53 of 89




to the statements above at ¶108. The 2Q18 10-Q also included SOX Certifications signed by

Gayhardt and Dean that were substantially similar to the Certifications described above at ¶109.

       135.    Discussing the Company’s 2Q18 financial results and the Canadian transition, the

2Q18 10-Q stated:

       Single-Pay revenues were affected primarily by regulatory changes in Canada
       (rate changes in Alberta, Ontario and British Columbia) and continued product
       shift from Single-Pay to Installment and Open-End loans in all countries. Open-
       End revenues rose 72.2% on organic growth in the U.S. and the introduction of
       Open-End products in Virginia and Canada. Open-End adoption in Canada
       accelerated this quarter as related loan balances grew $34.3 million sequentially
       from the first quarter. Even with the accelerated Open-End growth, Single-Pay
       balances in Canada only shrank sequentially by $1.4 million.

                                        *       *      *

       Open-End loan balances as of June 30, 2018 increased by $64.3 million, or
       240.0% compared to June 30, 2017 from year-over-year growth in Kansas and
       Tennessee of 26.9% and 20.6%, respectively, the third quarter of 2017 launch of
       Open-End in Virginia, conversion of most of Alberta’s Unsecured Installment
       loans to Open-End loans and the launch of Open-End loans in Ontario. Open-
       End adoption in Canada accelerated this quarter as related loan balances grew
       $34.3 million sequentially from the first quarter.

       The Open-End Allowance for loan losses as a percentage of Open-End gross
       loans receivable declined year-over-year and sequentially, primarily due to
       geographic mix and seasoning of the U.S. portfolio. At June 30, 2018, Canadian
       Open-End gross loans receivable comprised 56.4% of the total, compared to none
       at the end of the prior year quarter.

       136.    Comparing the Company’s year-over-year Canada segment results, the 2Q18 10-

Q reported:

       Canada revenue improved $3.4 million, or 7.9%, to $47.0 million for the three
       months ended June 30, 2018 from $43.6 million in the prior year period. On a
       constant currency basis, revenue was up $1.6 million, or 3.6%. Revenue growth
       in Canada was impacted by the product transition from Single-Pay loans to
       Unsecured Installment and Open-End loans and the impact of regulatory rate
       changes in Alberta, Ontario and British Columbia.

       Single-Pay revenue decreased $1.6 million, or 4.6%, to $33.3 million for the three
       months ended June 30, 2018 and Single-Pay ending receivables decreased $1.1
       million, or 2.2%, to $47.3 million from $48.4 million in the prior year period due


                                              - 50 -
     Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 54 of 89




       to mix shift in Ontario where we launched Open-End loans in the fourth quarter
       of 2017.

       Canadian non-Single-Pay revenue increased $5.0 million, or 58.4%, to $13.7
       million compared to $8.6 million the same quarter a year ago on $31.9 million, or
       74.5%, growth in related loan balances. The increase was primarily related to the
       launch of Open-End products in Alberta and Ontario in the fourth quarter of
       2017.

       The provision for losses increased $4.1 million, or 39.4%, to $14.4 million for the
       three months ended June 30, 2018 compared to $10.3 million in the prior year
       period, because of upfront provisioning on relative loan volumes (total Open-End
       and Installment loans grew sequentially by $20.9 million this second quarter
       compared to $10.9 million in the second quarter of 2017), and mix shift from
       Single- Pay loans to Unsecured Installment and Open-End loans. On a constant
       currency basis, provision for losses increased $3.5 million, or 33.7%.

       137.    The statements Defendants made on July 30 and 31, 2018, and in the 2Q18 10-Q,

as set forth in ¶¶114-132, 134-136 above, were materially false or misleading and/or omitted

material facts. Specifically:

               (a)     Defendants’ statements misrepresented and concealed the true, negative,

short-term impact that the Company’s transition from single-pay to open-end loans in Canada,

and specifically Ontario, would have on Curo’s financial results, including massively diluting the

Company’s Adjusted EBITDA, net income, and EPS. In fact, unbeknownst to investors, at the

time of Defendants’ statements on July 30, July 31, and August 2, 2018, Curo had completed the

“majority” of its rapid transition to open-end loans in Ontario, which had already resulted in

larger open-end loan balances, materially higher up-front provisioning, and increased marketing

spend. Thus, Defendants’ statements that the transition “diluted earnings for the [just-reported]

quarter” and that “[t]he growth rate for provision expense should match up better with revenue

growth rates for the next couple quarters” gave investors the false impression that any negative

impact from the Canadian transition had occurred in 2Q18, but would not affect the Company’s

3Q18 results or FY18 guidance when, in reality, the transition was already impacting, and would

impact, the Company’s ongoing financial results and FY18 guidance.              Moreover, when
                                              - 51 -
     Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 55 of 89




Defendants assured the market of “positive” Canadian revenue growth and a reduction in Canada

adjusted EBITDA for the year of only “$20 million” instead, the Company would report an 8.8%

year-over-year decline in Canadian revenue in 3Q18, and a $28.7 million reduction in Canada

adjusted EBITDA for FY18, a decline of approximately 52.6% from the previous year.

               (b)    Defendants failed to disclose the rapid nature of the transition in Ontario

from single-pay to open-end loans and the negative short-term impact that the expedited

transition had already had on the Company’s operations and financial results, and, instead, gave

investors the impression that Defendants were merely “mov[ing] up” the start date of the multi-

year transition in Ontario from 2019 to 2Q18, concealing that as of July 31, 2018, the majority of

the transition was already complete. Further, the Company did not “maintain[] its financial

disciplines” during the transition because, in reality, Defendants intentionally did not moderate

the flow of customers from single-pay to open-end loans, which resulted in a rapid rate of loan

growth, larger open-end loan balances, and higher up-front provisioning.

               (c)    Defendants failed to disclose that the transition to open-end loans would

come at the expense of the Company’s Canadian single-pay revenue, which was historically

Curo’s most profitable single line of business. Rather than remaining an “extraordinar[ily]

viable product” and any “decline on single-pay” being “temper[ed],” single-pay revenue was

being cannibalized by open-end loans during the transition.        Indeed, Canadian single-pay

revenue would be dramatically reduced, dropping 50%, from approximately 16% of the

Company’s total revenue in 3Q17 to only 8% of the Company’s total revenue by the end of

3Q18.

               (d)    As a result of the rapid transition to open-end loans in Ontario, which

resulted in materially high upfront loan loss provisioning and increased marketing spend, the

majority of which had already occurred when Defendants’ reaffirmed guidance on July 30 and

                                              - 52 -
      Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 56 of 89




July 31, 2018, Defendants had no reasonable basis to expect or have “confidence” in, and did not

in fact expect, that Curo could achieve FY18 net income in the range of $110 million to $116

million, adjusted EBITDA in the range of $245 million to $255 million, and EPS in the range of

$2.25-$2.40.

               (e)     Curo’s 2Q18 10-Q was false and misleading because it failed to disclose

the negative effect of the Company’s transition from single-pay to installment and open-end

loans on Curo’s current period results and future financial results in violation of SEC disclosure

rules, as set forth below in ¶¶161-173.

               (f)     Curo’s 2Q18 10-Q and the SOX Certifications Gayhardt and Dean signed

were also false and misleading because they represented that the Company’s disclosure controls

were operating effectively when, in fact, they were not.

       138.    Approximately two months later, between September 25 and 26, 2018, Baker sold

a total of 56,844 shares of Curo common stock for proceeds totaling $1,792,351.

VI.    THE TRUTH EMERGES

       139.    The truth about Curo’s transition from single-pay to open-end loans in Canada,

and specifically Ontario, and the materially negative impact to the Company’s current and future

financial results caused by the rapid transition was revealed to investors after the market closed

on October 24, 2018. On that day, Curo issued an after-hours press release announcing its

financial results for the quarter ended September 30, 2018 (the “3Q18 Press Release”). The

3Q18 Press Release shocked the market by reporting dismal financial results and withdrawing

the Company’s FY18 guidance. Specifically, Curo reported EPS of $0.23 and adjusted EBITDA

of $38 million for the quarter, both substantially below consensus and analysts’ estimates of

$0.52 and $58 million, respectively, and revised and lowered FY18 guidance as follows:

              Adjusted Net Income in the range of $88 million to $91 million compared
               to prior range of $110 million to $116 million
                                               - 53 -
     Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 57 of 89




             Adjusted EBITDA in the range of $215 million to $218 million compared
              to prior range of $245 million to $255 million

             Adjusted Diluted Earnings per Share of $1.84 to $1.88 compared to prior
              range of $2.25 to $2.40

       140.   Despite Defendants’ multiple assurances throughout the Class Period that the

Company had “anticipated” and factored into the Company’s guidance any increased

provisioning from the Canadian transition, Defendants nevertheless blamed the substantial

earnings miss and lowered guidance on the Canadian transition, stating:

       We were pleased with our team’s ability to drive robust loan growth ahead of plan
       in all three countries in the third quarter, but this rate of growth resulted in
       elevated provisioning levels which drove earnings below our expectations.
       Results were particularly affected by the acceleration of Open-End loan product
       in Canada where we added $87.4 million of Open-End loan balances during the
       third quarter, which well exceeded our expectations. The related upfront loan loss
       provisioning caused Canadian net revenue and Adjusted EBITDA to drop by
       $10.9 million and $13.2 million sequentially, respectively, compared to the
       second quarter of 2018.

       141.   Specifically, the 3Q18 Press Release disclosed:

             Canadian revenue decreased $4.4 million, or 8.8%, to $46.2 million for the
              three months ended September 30, 2018 from $50.7 million in the prior
              year period.

             Canadian provision for losses increased $8.7 million, or 55.5%, to $24.4
              million for the three months ended September 30, 2018 compared to $15.7
              million in the prior year.

             The cost of providing services in Canada increased $2.0 million, or 10.3%,
              to $21.3 million for the three months ended September 30, 2018,
              compared to $19.3 million in the prior year period, due, in part, to rising
              advertising costs, which rose $0.8 million, or 28.2%.

             Canadian Adjusted EBITDA decreased $15.36 million from $11.9 million
              to ($3.39 million) for the three months ended September 30, 2018,
              compared to the prior year period.

             Canadian Net Revenue decreased $13.16 million, or 37.7%, to $21.77
              million from $34.94 million for the three months ended September 30,
              2018, compared to the prior year period.



                                             - 54 -
     Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 58 of 89




              Canadian Operating Income decreased $16.8 million from $10.9 million to
               ($5.9 million) for the three months ended September 30, 2018, compared
               to the prior year period.

       142.    Before the market opened on October 25, 2018, Curo hosted a conference call

with analysts and investors to discuss the disappointing financial results.            Gayhardt

acknowledged that the quarter “fell short” and that “[b]y far the biggest impact to quarterly

results was the ongoing product migration in Canada, specifically in the province of Ontario.”

Gayhardt elaborated on the Canadian transition, revealing that Curo’s single-pay business was

suffering and, stating:

       For reference, Ontario accounts for approximately 2/3 of our Canadian
       business. . . . The downside, of course, is we’re dramatically reducing our
       Canadian Single-Pay revenue which historically has been our most profitable
       single line of business, very high yields with modest and very consistent credit
       losses, but a business line which has been impacted by a steady run of provincial
       regulatory reviews that resulted in lower fees and a range of other provisions and
       increased operational complexities and reduced the attractiveness of a Single-Pay
       product for our Canadian consumers. But in reviewing detail in the release, we
       did lose money in Canada in the third quarter as an 8.8% drop in year-over-year
       revenue, coupled with provisions for loan loss as a percentage of revenue at
       52.9% versus 31% in the prior year generated an adjusted EBITDA loss of $3.4
       million, which is $15.4 million lower than last year’s adjusted EBITDA of $12
       million and $13.2 million lower sequentially than the second quarter of 2018.

       143.    Dean explained that “[t]he Canadian business missed adjusted EBITDA by $12.1

million on loan portfolio mix shift and upfront provisioning on acceleration of Open-End in

Ontario.” Contrary to Defendants’ previous assertions throughout the Class Period that loan loss

provisioning would be “in line” with revenues for 3Q18 and 4Q18, Dean stated:

       [W]e missed our expectation by $17 million, $18 million, something -- for the
       quarter. 2/3 or 3/4 of that was with Canada, and the combination in Canada was
       not just with the provisioning on the loan book, but I also mentioned that our
       Single-Pay balances, we liquidated or converted almost $12 million of Single-Pay
       balances. So the revenue -- in the quarter, the revenue was well below our
       expectations from that conversion and the provision was much higher.

       144.    Notably, when questioned by analysts about the “tension between the growth rate

and meeting guidance” and the Company’s “decision process” to pursue Canadian open-end
                                             - 55 -
     Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 59 of 89




loans, Gayhardt admitted that Defendants failed to explain to investors in April or July 2018 the

then-known negative consequences of the Canadian transition from single-pay to installment and

open-end loans, stating:

        I think it’s a very fair criticism that we did a less than stellar job of explaining in
        our -- probably our July call or even back into our April call, what was going --
        the impact of this on sort of -- in the near term. It accelerated faster than we
        thought, the people up there did a great job with customers, et cetera, but we
        probably didn’t lay it out for everybody as explicitly as we probably should have.
        And we’ll try not to make that mistake again.

        145.    Defendants further disclosed that instead of phasing out single-pay loans over the

course of a few years, the “transition to line of credit in Ontario and Alberta was . . . complete.”

        146.    In fact, Dean also admitted that Defendants knew in July 2018, when Defendants

confidently reaffirmed Curo’s FY18 guidance, that their decision to move up and rapidly

complete the Canadian transition had already had a negative effect on the Company’s financial

results, stating:

        I mean, if you just look at Canada, and we’re sensitive to the earnings impact, and
        doing what we say we’re going to do. But I think if you just look at the loss in the
        quarter, I mean, the majority of that actually came in July when we did it. It does
        rebound very quickly, and I think one option would have been to kind of grind
        through this over a quarter or 2, which may have, short-term, lessened the
        earnings impact but, I think, long-term, we’re all going to be very happy that we
        put the focus and effort into the conversion.

        147.    Then, Defendants revealed what had previously been concealed from investors:

the transition to open-end loans in Ontario was abrupt and massive. Dean explained that in 3Q18

alone, open-end loan balances grew $87.4 million – almost “90%” of that from Ontario, and that

single-pay loan balances declined $11.2 million “entirely because of conversion of Single-Pay

customers in Ontario to Open-End.”

        148.    Dean further disclosed that in connection with moving up and rapidly completing

the transition in Ontario, the Company’s advertising expense had risen 28.2% in 3Q18 compared

to the previous year, explaining:
                                                - 56 -
       Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 60 of 89




        First was mix. We were acquiring more Installment and Open-End customers
        versus Single-Pay. Two, the marketing channels. We’ve expanded cable TV and
        direct mail spend and other media spend, especially in July when we launched --
        when we introduced Open-End in Ontario; and three, new product expansion,
        including our LendDirect stores . . . . As a result, Canadian costs per funded was
        $112, that’s up $24 from the same quarter a year ago and up sequentially from
        $87 last quarter.

        149.   On this news, the price of Curo common stock tumbled, falling 33.6%, or $7.69

per share, from a closing price of $22.87 per share on October 24, 2018, to $15.18 per share on

October 25, 2018, on unusually heavy trading volume.

        150.   Analysts were quick to comment on the Company’s surprisingly disappointing

results. For example, on October 26, 2018, Stephens issued an analyst report lowering its price

target for the Company from $38 to $22 and commented that:

        The miss and the resulting pain to CURO shares appears to be self- inflicted,
        driven by 1) over aggressive growth in the Canadian line of credit product, and 2)
        a lack of visibility into the scenarios of the guide down, either at the 2Q18 call or
        during the debt raise.

        151.   As a result of Defendants’ wrongful acts and omissions, and the precipitous

decline in the market value of Curo stock as the artificial inflation was removed, Plaintiff and

other Class members suffered significant losses and damages.

VII.    POST-CLASS PERIOD REVELATIONS

        152.   On November 8, 2018, Gayhardt, Dean, and Baker presented at the Stephens

Conference, and shed additional light on the just-completed transition in Ontario. Specifically,

Defendants reiterated that in 1Q18, they decided to move up the transition from single-pay to

installment and open-end loans in Ontario from 2019 to 2Q18, and that they intentionally refused

to moderate the speed of the transition.

        153.   For example, Gayhardt explained that increased regulations in Ontario in 4Q17

and 1Q18 prompted Defendants to make a “real decision” about the continued viability of single-

pay products in Ontario. Based on their discussions, Defendants “felt that over the long-haul . . .
                                               - 57 -
     Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 61 of 89




the [open-end] product was the right way to go,” which resulted in the decision to begin testing

open-end loans in Windsor, Ontario in February 2018. The positive results from the Windsor

test stores “drove the decision to convert the remaining . . . branches in Ontario” resulting in

“real accelerati[on] in Q2 and Q3 of 2018.” In response to an analyst inquiry regarding the

Company’s decision to “turn on the spigot for the Canadian transition,” Gayhardt confirmed his

previous admission that the “remaining part of the Ontario transition [started] in probably, May .

. . June in honest.”

        154.    Gayhardt also disclosed that Defendants “intentional[ly]” refused to slow the

speed of the transition, stating, “we didn’t put any sort of speed bumps in there intentionally to

kind of slow it down.” Indeed, in response to an analyst question regarding the “timing” of the

transition, given the market’s “expectations” that the Ontario transition “was going to smoothly

happen over 2019,” Dean noted that Defendants made the deliberate choice not to “moderate”

the speed of the transition, despite the known operational risks, due to fear of losing customers:

        So, when you think about having somebody at the window at the branch on the
        phone or on your mobile app that you know, you would say yes to today for the
        line of credit, but you’re going to say no to sort of moderate. That just didn’t
        make sense, right, I mean from an investment perspective. So, we’re going to say
        no to you today, but we’re saying yes to you next quarter. I think you risk losing
        that customer, you risk defaulting that, there’s a whole bunch of reasons I don’t
        think that makes sense strategically long-term, but it certainly was dilutive in the
        short-term.

        155.    Baker further explained how the Company had converted almost 40,000

customers to open-end loans in 3Q18 alone, but expected to convert only 4,000 to 5,000

customers a month going forward, demonstrating the massive scale of the transition in Ontario.

        156.    On November 11, 2018, Curo filed its 3Q18 Form 10-Q with the SEC, and

disclosed that Canadian single-pay revenue had been dramatically reduced by the end of 3Q18,

dropping an astounding 50% to only 8% of the Company’s total revenue, compared to

approximately 16% of the Company’s total revenue in 3Q17.
                                           - 58 -
     Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 62 of 89




          157.   On January 31, 2019, Curo reported its financial results for 4Q18 and the year-

ended December 31, 2018, disclosing that revenue from single-pay loans in Canada had dropped

even more, down to only 7% of the Company’s total revenue for 4Q18, a more than 50% drop

from 4Q17. For the year, single-pay loans declined to only 10% of the Company’s total revenue

in 2018, down from 15% the prior year. The Company’s rapidly shrinking Canadian single-pay

revenues, which contracted 50% fourth quarter-over-fourth quarter and almost 35% in a single

year, stood in stark contrast to Defendants’ Class Period assurances that single-pay loans would

remain extraordinarily “viable” in Canada and that single-pay revenue would be “cut in half over

the next couple of years.”

          158.   On March 18, 2019, Curo filed its 2018 10-K. In it, the Company admitted that

the rapid completion of the transition to open-end loans in Ontario “came at the expense of

single-pay balances.” The Company also reported that FY18 Canadian adjusted EBITDA had

declined by $28.7 million, or 52.6%, compared to the previous year, significantly more than the

“$20 million reduction” in adjusted EBITDA Defendants had told investors to expect. Curo also

disclosed that as of December 31, 2018, the Company’s “disclosure controls and procedures

were not effective and did not provide reasonable assurance . . . to ensure that information

required to be disclosed in reports that we file or submit under the Exchange Act is recorded,

processed, summarized and reported within the time periods specified in the SEC rules and

forms.”

          159.   The Company’s admitted disclosure problems regarding the transition to open-

end loans in Canada drew more than investor ire. In its 1Q19 10-Q, Curo disclosed that it had

“received an inquiry from the SEC regarding the Company’s public disclosures surrounding its

efforts to transition the Canadian inventory of products from Single-Pay loans to Open-End

loans.”

                                              - 59 -
     Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 63 of 89




       160.     The price of Curo common stock has not recovered from its Class Period high of

$31.11 per share and closed at approximately $10.00 per share as of May 30, 2019.

VIII. BY FAILING TO DISCLOSE THE TRUE IMPACT OF THE RAPID
      TRANSITION TO OPEN-END LOANS IN CANADA, DEFENDANTS
      VIOLATED SEC DISCLOSURE RULES

       161.     SEC rules and regulations explicitly required Defendants to disclose the financial

ramifications associated with the Company’s strategy to rapidly complete the transition from

single-pay to installment and open-end loans in Canada, and specifically Ontario, during the

Class Period.

       162.     Item 303 of SEC Regulation S-K, 17 C.F.R. § 229.303, required Curo’s quarterly

Forms 10-Q to describe “any known trends or uncertainties that have had, or that the registrant

reasonably expects will have, a material favorable or unfavorable impact on net sales or revenues

or income from continuing operations.” 17 C.F.R. § 229.303(a)(3)(ii). This regulation mandates

that the Forms 10-Q Curo filed with the SEC during the Class Period disclose “any unusual or

infrequent events or transactions or any significant economic changes that materially affected the

amount of reported income from continuing operations and, in each case, indicate the extent to

which income was so affected.”

       163.     The instructions to Item 303(a) of Regulation S-K explain that Curo’s

Management’s Discussion and Analysis (“MD&A”) disclosure during the Class Period was to

“focus specifically” on material events and uncertainties that would cause the Company’s

reported financial information not to be necessarily indicative of future operating results,

including “matters that would have an impact on future operations and [matters that] have not

had an impact in the past” stating, in pertinent part:

       The discussion and analysis shall focus specifically on material events and
       uncertainties known to management that would cause reported financial
       information not to be necessarily indicative of future operating results or of future
       financial condition. This would include descriptions and amounts of (A) matters
                                              - 60 -
     Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 64 of 89




       that would have an impact on future operations and have not had an impact in the
       past, and (B) matters that have had an impact on reported operations and are not
       expected to have an impact upon future operations.

       164.    Concerning material events and uncertainties, in 1989, the SEC issued

interpretative guidance on Item 303 of Regulation S-K, which states, in pertinent part:

       A disclosure duty exists where a trend, demand, commitment, event or uncertainty
       is both presently known to management and reasonably likely to have material
       effects on the registrant’s financial condition or results of operation.

                                         *       *       *

       Events that have already occurred or are anticipated often give rise to known
       uncertainties. For example, a registrant may know that a material government
       contract is about to expire. The registrant may be uncertain as to whether the
       contract will be renewed, but nevertheless would be able to assess facts relating to
       whether it will be renewed. More particularly, the registrant may know that a
       competitor has found a way to provide the same service or product at a price less
       than that charged by the registrant, or may have been advised by the government
       that the contract may not be renewed. The registrant also would have factual
       information relevant to the financial impact of non-renewal upon the registrant.
       In situations such as these, a registrant would have identified a known uncertainty
       reasonably likely to have material future effects on its financial condition or
       results of operations, and disclosure would be required.

       165.    In December 2003, the SEC issued additional interpretative guidance on Item 303

of Regulation S-K (the “2003 Interpretive Release”). This guidance makes clear that Curo’s

MD&A disclosure during the Class Period was required to provide disclosure about known

demands, events or uncertainties, like its strategy to transition customers from single-pay to

installment and open-end loans in Canada, unless management determined: (i) they were not

reasonably likely to occur; or (ii) they would not have a material effect on the Company’s

operating results. The 2003 Interpretive Release states, in pertinent part:

       As we have explained in prior guidance, disclosure of a trend, demand,
       commitment, event or uncertainty is required unless a company is able to
       conclude either that it is not reasonably likely that the trend, uncertainty or other
       event will occur or come to fruition, or that a material effect on the company’s
       liquidity, capital resources or results of operations is not reasonably likely to
       occur.

                                               - 61 -
     Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 65 of 89




       166.    As detailed herein, given their high annual percentage rate, short-term nature, and

high yields, Curo’s single-pay loans were historically the Company’s most profitable single line

of business. See, e.g., ¶¶2-3, 9, 49, 93-94, 142.

       167.    Prior to the beginning of the Class Period, Defendants understood that the

Company was at risk of losing a material amount of its lucrative single-pay revenue stream in

Canada when regulators and public advocates increasingly demanded that lenders provide

consumers with more hospitable loans. See ¶¶49-59.

       168.    Indeed, the regulatory changes in Alberta, Ontario, and British Columbia began to

adversely affect Curo’s single-pay loan yields and revenues during 2017, particularly because

Ontario, Canada is one of the Company’s largest markets, accounting for approximately 13% of

the Company’s total revenues.

       169.    Recognizing that these, and possible additional, regulatory changes were

adversely impacting the Company’s most profitable single line of business, Defendants, prior to

the beginning of the Class Period, designed and implemented a strategic business initiative to

transition borrowers away from Curo’s single-pay loans and move them to installment and open-

end loans. See ¶¶60-78.

       170.    As illustrated in the chart below, after Defendants implemented their strategic

business initiative to transition borrowers away from single-pay loans, the amount of Curo’s

open-end loans skyrocketed, increasing nearly threefold in just nine months, from $48 million

at the end of December 2017 to $184 million at the end of September 2018:




                                               - 62 -
     Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 66 of 89




                                             CURO Group Holdings Corp.
                            in m illio n s
                                                Gross Open End Loan Receivables

                            $200



                            $150



                            $100



                             $50



                               $0
                                      DEC '17       MAR '18         JUN '18       SEP '18




       171.    Given the Company’s upfront provisioning methodology for open-end loans and

the marketing expenditures it budgeted in advance to promote its rapid product transition

initiative, Defendants knew, but failed to disclose, that the Company’s operating results during

the Class Period were reasonably likely to be adversely effected.

       172.    This was particularly true because during the Class Period, Curo’s Canadian

operations accounted for a material amount of the Company’s profitability. For example, during

2017, the Company’s Canadian operations accounted for approximately 20% and 55% of Curo’s

gross margin and pre-tax income, respectively.                         During 2018, the Company’s Canadian

operations accounted for approximately 12% of Curo’s gross margin and generated pre-tax

income of approximately $17 million, while its U.S. operations generated pre-tax income of only

$1.1 million and its U.K. operations generated a pre-tax loss of $38.7 million.

       173.    After the Class Period ended, Curo disclosed that “[i]n Canada, the accelerated

transition from Single-Pay to Open-End loans in Ontario was dilutive to Canadian earnings in the

near term” and that the transition to open-end loans “came at the expense of single-pay loan

balances.” Defendants also admitted that the Company’s “disclosure controls and procedures


                                                           - 63 -
      Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 67 of 89




were not effective” and did not provide reasonable assurance “to ensure that information

required to be disclosed in reports that we file or submit under the Exchange Act is recorded,

processed, summarized and reported within the time periods specified in the SEC rules and

forms.” This admission, along with the SEC’s inquiry into “the Company’s public disclosures

surrounding its efforts to rapidly transition the Canadian inventory of products from single-pay

loans to open end loans,” provides further evidence that Curo’s 1Q18 and 2Q18 10-Qs failed to

disclose the information Curo was required to disclose under Item 303.

IX.    ADDITIONAL SCIENTER ALLEGATIONS

       174.    The following additional facts, when considered collectively with those alleged

elsewhere herein, support a strong inference that Defendants knowingly made materially false or

misleading statements and/or omissions, or acted recklessly in doing so, during the Class Period.

       A.      Defendants’ Admissions Support an Inference of Scienter

       175.    Defendants’ scienter is supported by their own admissions.           For example,

Defendants admitted that they knew or recklessly disregarded but failed to disclose to investors,

that the Company’s rapid transition from single-pay to installment and open-end loans in Canada

would have a detrimental impact on Curo’s operations and financial results, including its FY18

guidance. Indeed, during the October 25, 2018 earnings conference call, Gayhardt apologized to

investors for doing a “less than stellar” job “explain[ing]” the “near term” negative impact of the

transition during the Company’s April 27 and July 31, 2018 conference calls. Defendants further

admitted that despite reaffirming guidance on July 30 and July 31, 2018, the “majority” of the

losses stemming from the Ontario transition (which caused the Company to alter its FY18

guidance) actually occurred in “July” of 2018, before Defendants reaffirmed guidance.

       176.    Defendants also admitted that they could have “lessened” the negative “earnings

impact” from the transition had they chosen to “grind this over a quarter or [two]” instead of

                                              - 64 -
     Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 68 of 89




making the deliberate but undisclosed decision to rapidly accelerate the Ontario transition in

3Q18, despite the known, but concealed, operational risks. Indeed, after the Class Period, during

the November 8, 2018 Stephens Conference, Defendants admitted that they “intentional[ly]”

refused to put any “speed-bumps” in place to moderate the speed of the transition in Ontario, due

to fear of losing customers. Defendants also admitted that the rapid transition to open-end loans

in Canada “came at the expense of single-pay loan balances” and that the transition was “dilutive

to Canadian earnings in the near term.”

       177.   Defendants have also admitted that the Company’s “disclosure controls and

procedures were not effective” and did not provide reasonable assurance “to ensure that

information required to be disclosed in reports that we file or submit under the Exchange Act is

recorded, processed, summarized and reported within the time periods specified in the SEC rules

and forms.”    This admission, along with the SEC’s inquiry into “the Company’s public

disclosures surrounding its efforts to transition the Canadian inventory of products from Single-

Pay loans to Open-End loans,” provides further evidence that Curo’s 1Q18 and 2Q18 10-Qs

failed to disclose the information the Company was required to disclose under Item 303 and that

the SOX Certifications signed by Gayhardt and Dean attesting to the effectiveness of the

Company’s disclosure controls were false when made.

       B.     The Importance of Ontario, Canada to the Company’s Operations

       178.   Ontario was the Company’s largest Canadian region, comprising two-thirds of the

Company’s Canadian revenues and nearly 13% of Curo’s total consolidated revenues as of

December 31, 2017. Defendants knew that tightening regulations in Canada had the potential to

materially impact Curo’s operations and financial results. Indeed, Defendants closely monitored

changing regulations in Canada (and Ontario specifically), and discussed the Canadian

regulatory environment in the Company’s press releases and SEC filings. Defendants also spoke

                                             - 65 -
     Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 69 of 89




about the Canadian regulatory environment during their prepared remarks on every quarterly

earnings call throughout the Class Period, and were asked and answered detailed questions by

analysts about the topic.

        179.     For example, Curo’s Form 10-K, filed with the SEC on March 13, 2018 (“2017

10-K”), dedicated three pages to a discussion about “Canadian Regulations” and specifically

discussed the new regulations in Ontario effective January 1 and July 1, 2018. During the April

27 and July 31, 2018 earnings conference calls, Gayhardt discussed the new regulations in

Ontario and told investors that the Company had “anticipated these changes.” Defendants’

repeated reference to the Canadian regulations leading up to and throughout the Class Period

supports the inference that they had personal knowledge of the regulatory changes in Canada and

were monitoring any actual or potential impact to Curo’s operations as a result.

        180.     This inference is bolstered by the fact that Curo’s Canadian single-pay loans were

historically the Company’s “most profitable single line of business,” generating yields of almost

400% in the years leading up to the Class Period. As Alberta, Ontario and British Columbia

lowered the rates Curo could charge on payday loans, the yields on those loans declined

dramatically and were hovering around 250% by 1Q18. In fact, during the Stephens Conference,

Defendants admitted that increasing regulations prompted Defendants to make a “real decision”

regarding the profitability of single-pay loans in Ontario, Canada, which prompted the Ontario

transition.    Given the importance of single-pay loans in Ontario to the Company’s overall

operations and financial condition, and Defendants’ statements during the Stephens Conference,

it is reasonable to infer that Defendants were closely involved in the decision to rapidly complete

the transition to open-end loans and, therefore, knew or recklessly disregarded that the

Company’s operations and financial results would experience a negative, short-term impact as it



                                               - 66 -
     Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 70 of 89




quickly transitioned away from its most profitable, high-yield product to lower yield, open-end

loans.

         C.     Defendants’ Substantial Experience and Monitoring of Test Markets

         181.   Defendants also knew or recklessly disregarded that Curo’s open-end loan

product would be received favorably by customers in Ontario, which would result in more open-

end loans with larger loan balances and, in turn, higher up-front provisioning. First, the rapid

transition in Ontario in 3Q18 was specifically timed to coincide with what was seasonally a

quarter of increased demand in Canada. As noted in the Company’s 2017 10-K, historically

Curo “typically experience[d]” its “highest demand in Canada in the third and fourth calendar

quarters.” Dean acknowledged Defendants’ understanding of Canada’s seasonality on the April

28, 2018 conference call when he commented that Canada’s earnings typically “pop back up in

Q3 and Q4.”

         182.   Second, Defendants had years of experience with open-end loans and multiple

months of data demonstrating the Canadian consumer’s preference for such loans. During the

Stephens Conference, Defendants explained that the Company had been “operating a line of

credit for 11 years” stating, we “know how to do” open-end loans. In fact, prior to the Class

Period, Curo had been offering open-end loans in the U.S. for five years.           Accordingly,

Defendants had substantial experience with the performance of open-end loans from which to

draw from, which would have informed their expectations for the performance of open-end loans

in Canada.

         183.   Additionally, since 4Q17, Defendants had been closely monitoring the conversion

to open-end loans in Canada, beginning first in Alberta. As a result of the transition in Alberta,

Defendants “had a lot of experience in the data” Curo collected from its customers there before

the Company “pulled the trigger on Ontario.” Further, prior to the beginning of the Class Period,

                                              - 67 -
     Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 71 of 89




Curo also launched open-end test stores in Windsor, Ontario. Defendants closely tracked the

performance and results of these test stores and markets, monitoring metrics like acquisition

costs, credit performance, foot traffic, take-up rates, first-pay defaults, line utilization, adjusted

EBITDA margins, revenue per store, and provision for losses. According to Defendants, the

Windsor, Ontario test stores had “incredibly favorable” results with positive “take-up rates,”

good “conversion rates” from existing customers, and a “healthy number of new customers.”

Indeed, as Baker would later admit during the Stephens Conference, Defendants had “five

months of seasoning in [the open end loan] universe in Ontario” before rapidly completing the

majority of the transition in July.

       184.    Moreover, during the transition in Ontario, Curo focused primarily on converting

existing single-pay customers to open-end loans and, as a result, had access to pre-existing

detailed customer data via the Curo Platform, including prior payment history, which Defendants

called “the most predictive element” in gauging loan performance. In fact, Curo converted

38,000 existing single-pay customers to open-end loans in 3Q18 alone.

       185.    Third, because Curo targets a highly vulnerable demographic as its customer base

– nonprime, unbanked, or underbanked consumers with an immediate need for cash or who

otherwise fail to qualify for traditional banking services – it should have come as no surprise to

Defendants that Curo’s single-pay customers would jump at the opportunity to have access to

more cash, resulting in larger open-end loan balances and increased up-front provisioning.

Specifically, Curo’s average single-pay loan was approximately $600, while the average line of

credit was approximately $2,400, with the average amount drawn of around $1,800, or three

times the size of the average payday loan. And, unlike payday loans, which require a new

application and loan when additional cash is needed, customers taking out a line of credit only

have to apply once and, if approved, can request cash advances as often as they need up to the

                                                - 68 -
     Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 72 of 89




available credit limit. Based on these facts, it is reasonable to infer that Defendants knew or

recklessly disregarded that the Company would experience a sudden increase in the amount of

open-end loans when it rapidly completed the transition to open-end loans in Ontario in 3Q18.

       186.     Defendants also knew or recklessly disregarded that as they made the deliberate

decision to move up and rapidly complete the transition to open-end loans in Ontario, the

Company’s loss provisions would increase concomitantly with the increase in open-end loan

balances. Indeed, Defendants were well aware that the Company was required to take an up-

front provision on the open-end loans it originated, as Defendants closely monitored loan loss

provisions and reported both Company-wide and Canadian segment-specific loan loss provisions

to investors as a performance metric in the Company’s Class Period SEC filings and press

releases.     Defendants also discussed loan loss provisions on quarterly conference calls

throughout the Class Period, both in their prepared remarks and in response to analyst inquiries.

See, e.g., ¶¶98, 102-104, 119, 122, 124, 128-130.

       187.     Defendants also knew or recklessly disregarded that the Company’s aggressive

multi-channel marketing plan, which was finalized at the end of June 2018, would result in more

customers taking out open-end loans and cause an increase in the corresponding up-front

provisioning as well as increased advertising costs, which would have a further negative impact

on the Company’s financials. According to Baker, the Company had “absolute control of our

marketing spend” and “there’s not a dime that doesn’t get spent that [Gayhardt] and [Dean] and I

don’t approve” and, therefore, Defendants would have known about the Company’s plan to

aggressively market open-end loans. As to Ontario specifically, Gayhardt noted: “if you live in

Ontario . . . unless you’re kind of living in a cave, we think we’ve reached you multiple times

with this advertising.” The cost of the Company’s marketing strategy was reflected in its 3Q18

results, which reported a 37% increase in advertising costs from the prior quarter due to

                                             - 69 -
     Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 73 of 89




“acquiring more installment and open-end customers versus single-pay,” expanding “cable TV

and direct mail spend and other media spend, especially in July” when the Company “introduced

open-end in Ontario,” and “new product expansion, including our LendDirect stores.”

       D.      The Timing of Defendants’ Statements and Magnitude of the Fraud

       188.    The timing of Defendants’ statements and subsequent revelation of the truth is

also indicative of scienter. Defendants’ statements on July 30, July 31, and August 2, 2018

(¶¶114-132, 134-136, supra) were made at a time when the Company’s rapid transition to open-

end loans in Ontario was substantially complete. Defendants would have also had access to

almost a month of actual results from the transition, including detailed customer data, average

loan size, and open-end loan growth via the Curo Platform. Accordingly, at the time Defendants

affirmed guidance and assured investors that the “provision in the second half of the year would

run about with revenue” and that “the provisioning should be in line with revenue,” Defendants

were aware that the “majority” of the losses stemming from the Ontario transition had already

occurred in “July” of 2018.

       189.    Further, just three months after affirming FY18 guidance and telling investors that

the Company had a “very high degree of confidence in achieving our guidance objections,” the

Company lowered its 2018 EPS, adjusted net income, and adjusted EBITDA guidance as a result

of the “allowance builds for line of credit product,” i.e., the up-front provisioning required for

open-end loans.

       190.    The magnitude of Curo’s 3Q18 EPS and Canadian revenue shortfall is also

indicative of scienter. On October 24, 2018, Curo reported EPS of just $0.23, missing analysts’

consensus by over 50%. Further, as Defendants disclosed, the Company’s operating earnings

were about “$17 million or $18 million short of our expectations, and approximately $12 million

of that relates to our ongoing Canadian product migration and increased loan loss provisions

                                              - 70 -
     Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 74 of 89




related to higher-than-expected loan growth.” Canada also experienced an 8.8% decrease in

year-over-year revenue as a result of the accelerated transition to open-end loans.

        E.     Defendants Were Motivated to Maintain a Positive Market Perception
               of the Company

        191.   Defendants also were motivated to misrepresent and conceal Curo’s true financial

condition to facilitate and maximize the amount of funding Curo could raise on favorable terms

from the $690 million Offering conducted during the Class Period. On August 6, 2018, Curo

announced that it intended to offer $675 million aggregate principal amount of its senior secured

notes due 2025 in a private placement. On August 13, 2018, Curo announced that it had

“upsized” the private debt Offering from $675 million to $690 million aggregate principal

amount and disclosed that the senior secured notes, due 2025, would have a coupon of 8.25%.

The notes were sold to both qualified institutional buyers and foreign investors, and the

Company immediately benefitted from the Offering, receiving proceeds of $690 million. Curo

used the proceeds of the Offering to extinguish its remaining $527.5 million 2017 12.00% Senior

Secured Notes due 2022, to repay outstanding indebtedness from its U.S. SPV Facility’s revolver

balance of $42.4 million, and for general corporate purposes. According to the Company, these

actions generated “$20 million+ expected annual interest savings on the refinanced debt.”

        192.   The Offering terms would have been far less favorable to the Company had the

market known the truth about Curo’s decision to rapidly complete the transition to open-end

loans in Ontario, which was hurting the Company’s financial condition and had already made the

Company’s FY18 guidance unattainable. For example, the Company claimed to investors that

Curo’s ability to successfully raise money to fund its business model by accessing capital

markets was a “significant differentiator” from its peers, but had the bonds been priced at their

true value, the Offering would have made less financial sense and been less advantageous to

Curo.
                                               - 71 -
     Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 75 of 89




       193.    Likewise, Baker was also motivated to misrepresent and conceal Curo’s true

financial condition in order to maximize insider trading profits of almost $1.8 million during the

Class Period. Specifically, on September 25, 2018, Baker sold 51,168 shares of Curo common

stock at an average price of $31.57. The next day, on September 26, 2018, he sold 5,676 shares

at an average price of $31.18 per share. In total, over two days, one being when Curo common

stock was trading at its all-time high, Baker sold 56,844 shares for proceeds of $1,792,351.

       194.    Baker’s Class Period stock sales were unusual in both timing and amount.

Baker’s sales occurred after the “majority” of the losses from the rapid transition in Ontario had

occurred, but had not yet been revealed to investors, only days before the end of 3Q18, and

approximately a month before Curo revealed the true negative impact of the Canadian transition,

including, increased loan loss provisions, “dramatically” reduced Canadian single-pay revenues

and lowered FY18 guidance. Baker’s sales were also unusual in amount, as he disposed of 100%

of his vested common stock shares. Although Baker reported beneficial ownership of 132,531

shares of common stock following the sales, those shares were “underlying restricted stock

units.” Prior to his Class Period stock sales, Baker had not made any sales of Curo common

stock since the Company’s IPO in December 2017, and has not made any sales since.

       195.    The fact that Baker’s stock sales were made pursuant to a 10b5-1 insider trading

plan does not negate an inference of scienter because the 10b5-1 plan was adopted during the

Class Period, on or about August 2, 2018, immediately after the Company suffered the

“majority” of its losses from the Ontario transition in July 2018, and two days after Defendants

affirmed the Company’s FY18 guidance.

X.     LOSS CAUSATION/ECONOMIC LOSS

       196.    As detailed herein, Defendants’ fraudulent scheme artificially inflated the price of

Curo stock by misrepresenting and concealing both the rapid pace and the true extent of the

                                              - 72 -
     Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 76 of 89




negative financial impact that the Company’s transition from single-pay to installment and open-

end products in Canada, particularly in Ontario, was having and would have on the Company’s

financial results and FY18 guidance.       Defendants’ false or misleading statements and/or

omissions, individually and collectively, concealed that the Company’s rapid transition from

high-yield, single-pay loans to lower yield, installment and open-end loans in Ontario caused

higher up-front provisioning and increased marketing spend, which negatively impacted, among

other things, Curo’s net income and adjusted EBITDA, substantially weakening Curo’s earnings

and outlook.

        197.   While each of Defendants’ misrepresentations and omissions was independently

fraudulent, they were all motivated by Defendants’ desire to artificially inflate the Company’s

stock price and/or maintain the artificial inflation in Curo’s stock and give the market the false

notion that: the Canadian transition would occur smoothly over a number of years; any negative

impact from the initiation of the transition would dissipate by 3Q18; any negative impact from

the transition itself would not negatively affect the Company’s financial results or ability to

maintain and meet FY18 guidance; and Curo’s Canadian single-pay loans would remain viable

during and after the transition. Defendants’ false and misleading statements and omissions had

the intended effect and caused, or were a substantial contributing cause of, Curo stock trading at

artificially inflated levels, reaching as high as $31.33 during the Class Period on September 25,

2018.

        198.   The truth emerged after the market closed on October 24, 2018, when, as detailed

in ¶¶139-148 above, the Company shocked investors by issuing disappointing financial results

for 3Q18 that missed analysts’ consensus and lowering FY18 guidance. Defendants attributed

the negative financial impact to the rapid transition from single-pay to open-end loans in Ontario,

which was completed in 3Q18 and required, among other things, significant up front

                                              - 73 -
     Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 77 of 89




provisioning for loan losses and materially increased marketing spend. Specifically, in the

October 25, 2018 conference call, Defendants revealed that “by far the biggest impact to

quarterly results was the ongoing product migration in Canada, specifically in the province of

Ontario” and that the “majority” of the earnings losses came in “July” when the Company

rapidly completed the Ontario transition.

       199.    As a result of the information revealed to the market, the price of Curo stock

dropped approximately 34%, or $7.69, falling from a close of $22.87 per share on October 24,

2018, to a close of $15.18 on October 25, 2018. The decline in price of Curo stock was the

direct result of the nature and extent of the revelations made to the market regarding the rapid

acceleration of the Company’s transition to open-end loans in Canada, and particularly Ontario,

in 3Q18, which negatively impacted the Company’s financial performance and 2018 outlook,

that had been concealed or misrepresented by Defendants.

       200.    The timing and magnitude of the stock price decline on October 25, 2018 negates

any inference that the losses suffered by Plaintiff were caused by changed market conditions,

macroeconomic or industry factors, or Company-specific facts unrelated to Defendants’

fraudulent conduct. The point is supported by the chart below, which demonstrates the clear

divergence of the price of Curo stock from the stock prices of Curo’s self-identified peers (“Peer

Index”) as the revelation of the truth became known.4 Notably, Curo stock fell almost 34% on

October 25, 2018, while the Company’s Peer Index increased 0.15%:




4
  The Peer Index is comprised of companies identified by Curo as its peer companies in the
Company’s Proxy Statement filed with the SEC on April 16, 2019.

                                              - 74 -
     Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 78 of 89




                Curo Stock Performance vs. Peer Index Stock Performance




       201.   In sum, the rapid decline in the price of Curo stock on October 25, 2018 was the

direct and foreseeable consequence of the revelation of the falsity of Defendants’ Class Period

misrepresentations and omissions to the market. Thus, the revelations of truth, as well as the

resulting clear market reaction, support a reasonable inference that the market understood that

Defendants’ prior statements were misleading. In short, as the truth about Defendants’ prior

misrepresentations and concealments was revealed, the price of Curo stock quickly sank, the

artificial inflation came out of the stock, and Plaintiff and members of the Class were damaged,

suffering true economic losses.

       202.   Accordingly, the economic losses, i.e., damages, suffered by Plaintiff and Class

members on October 25, 2018 were the direct and proximate result of Defendants’

misrepresentations and omissions that artificially inflated the price of Curo stock and the

subsequent significant decline in the value of the stock when the truth concerning Defendants’

prior misrepresentations and fraudulent conduct entered the marketplace.


                                             - 75 -
      Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 79 of 89




XI.    APPLICABILITY OF PRESUMPTION OF RELIANCE:
       FRAUD ON THE MARKET DOCTRINE

       203.    At all relevant times, the market for Curo stock was an efficient market for the

following reasons, among others:

               (a)     Curo common stock met the requirements for listing, and was listed and

actively traded, on the NYSE, a highly efficient, electronic stock market;

               (b)     as a regulated issuer, Curo filed periodic public reports with the SEC and

the NYSE;

               (c)     Curo regularly communicated with public investors via established market

communication mechanisms, including through regular dissemination of press releases on the

national circuits of major newswire services and other wide-ranging public disclosures, such as

communications with the financial press and other similar reporting services; and

               (d)     Curo was followed by numerous securities analysts employed by major

brokerage firms, including Credit Suisse, Stephens, Janney, Jefferies, and William Blair &

Company, who wrote reports that were distributed to those brokerage firms’ sales forces and

certain customers of their respective brokerage firms.       Each of these reports was publicly

available and entered the public marketplace.

       204.    As a result of the foregoing, the market for Curo stock promptly digested current

information regarding Curo from all publicly available sources and reflected such information in

the price of the stock. Under these circumstances, all purchasers of Curo stock during the Class

Period suffered similar injury through their purchase of Curo stock at artificially inflated prices,

and the losses they suffered when the artificial inflation was removed, and a presumption of

reliance applies.

       205.    A Class-wide presumption of reliance is also appropriate in this action under the

Supreme Court’s holding in Affiliated Ute Citizens of Utah v. U.S., 406 U.S. 128 (1972), because
                                             - 76 -
       Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 80 of 89




the Class’ claims are grounded on Defendants’ material omissions. Because this action involves

Defendants’ failure to disclose material, adverse information regarding Curo’s business and

operations – information that Defendants were obligated to disclose – positive proof of reliance

is not a prerequisite to recovery. All that is necessary is that the facts withheld be material in the

sense that a reasonable investor might have considered them important in making investment

decisions. Given the importance of the Class Period material misstatements and omissions set

forth above, that requirement is satisfied here.

XII.    NO SAFE HARBOR

        206.   The statutory safe harbor provided for forward-looking statements under certain

circumstances does not apply to any of the false or misleading statements alleged herein. Many

of the statements alleged were not identified as “forward-looking” when made, and, to the extent

any statements were forward-looking, there were no meaningful cautionary statements

identifying important factors that could cause actual results to differ materially from those in the

purportedly forward-looking statements.

        207.   Indeed, the risk warnings that were provided by Defendants in their Class Period

statements included boilerplate statements, 5 such as:

              Our substantial indebtedness could adversely affect our business, results of
               operations and financial condition.

              If our allowance for loan losses is not adequate to absorb our actual losses, our
               results of operations and financial condition may be adversely affected.

              Our business and results of operations may be adversely affected if we are unable
               to manage our growth effectively.

              Our lending business is somewhat seasonal, which causes our revenues to
               fluctuate and may adversely affect our ability to service our debt obligations.


5
    See Curo’s 2017 10-K, at Part 1. Item 1A (“Risk Factors”). The 2017 10-K was incorporated
by reference into the Company’s 1Q18 10-Q and 2Q18 10-Q

                                                   - 77 -
     Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 81 of 89




              The international scope of our operations leads to increased cost and complexity,
               which could negatively impact our operations.

              The market price of our common stock is likely to be volatile and could decline,
               resulting in a substantial loss of your investment.

              Our industry is strictly regulated everywhere we operate, and these regulations
               could have an adverse effect on our business and results of operations.

              The regulations to which we are subject change from time to time, and future
               changes, including some that have been proposed, could restrict us in ways that
               adversely affect our business and results of operations.

              Existing or new local regulation of our industry could adversely affect our
               business and results of operations.

       208.    These or other materially similar risk disclosures were disseminated throughout

the Class Period and did not serve to adequately inform the market of the true risks and actual

operational experience of the Company. Indeed, that these stated warnings were inadequate and

provided no new, meaningful information, is evident from the market’s reaction to the revelation

of Defendants’ untrue and/or misleading statements. See, e.g., ¶¶196-202.

       209.    Alternatively, to the extent that the statutory safe harbor applies to any forward-

looking statements alleged, Defendants are liable for such statements because, at the time they

were made, the speaker knew that the particular forward-looking statement was false, and/or the

forward-looking statement was authorized and/or approved by an executive officer of Curo who

knew that the statement was false when made. Moreover, to the extent that Defendants issued

any disclosures designed to warn or caution investors of certain purported risks, those disclosures

were also false and misleading since they did not disclose that Defendants were actually

engaging in the very actions about which they purportedly warned and/or had actual knowledge

of material, adverse facts undermining such disclosures.




                                              - 78 -
     Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 82 of 89




XIII. CLASS ACTION ALLEGATIONS

        210.    Plaintiff brings this action as a class action pursuant to Rule 23(a) and (b)(3) of

Federal Rules of Civil Procedure on behalf of a Class consisting of all those who purchased Curo

common stock between April 27, 2018 and October 24, 2018, inclusive, and who were damaged

thereby. Excluded from the Class are Defendants, the Founder Defendants, the FFL Defendants,

the officers and directors of the Company, members of their immediate families and their legal

representatives, heirs, successors, or assigns, and any entity in which any defendants have or had

a controlling interest.

        211.    The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, Curo stock was actively traded on the NYSE.

While the exact number of Class members can only be determined by appropriate discovery,

Plaintiff believes that the number of Class members is at least in the thousands and that they are

geographically dispersed. Record owners and other members of the Class may be identified

from records maintained by Curo or its transfer agent and may be notified of the pendency of this

action by mail, using the form of notice similar to that customarily used in securities class

actions.

        212.    Plaintiff’s claims are typical of the claims of the other members of the Class

because all Class members are and were similarly affected by defendants’ wrongful conduct in

violation of federal law, as alleged herein.

        213.    Plaintiff will fairly and adequately protect the interests of the members of the

Class and has retained counsel competent and experienced in class action and securities

litigation.

        214.    A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

                                               - 79 -
     Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 83 of 89




the damages suffered by individual Class members may be relatively small, the expense and

burden of individual litigation make it impossible for members of the Class to individually

redress the wrongs done to them. There will be no difficulty in the management of this action as

a class action.

        215.      Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

                  (a)   whether the federal securities laws were violated by defendants’ acts as

alleged herein;

                  (b)   whether defendants’ publicly disseminated press releases and statements

during the Class Period omitted and/or misrepresented material facts;

                  (c)   whether defendants failed to convey material facts or to correct material

facts previously disseminated;

                  (d)   whether defendants participated in and pursued the fraudulent scheme or

course of business complained of herein;

                  (e)   whether defendants acted knowingly or with severe recklessness in

omitting and/or misrepresenting material facts;

                  (f)   whether the market prices of Curo stock during the Class Period were

artificially inflated due to the material nondisclosures and/or misrepresentations complained of

herein; and

                  (g)   whether the members of the Class have sustained damages and, if so, what

is the appropriate measure of damages.




                                              - 80 -
     Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 84 of 89




                                     COUNT I:
                 VIOLATION OF SECTION 10(b) OF THE EXCHANGE ACT
                    AND RULE 10b-5 PROMULGATED THEREUNDER
                  AGAINST CURO AND THE INDIVIDUAL DEFENDANTS

          216.   Plaintiff repeats and realleges the allegations in ¶¶1-215 above, as if fully set forth

herein.

          217.   During the Class Period, Curo and the Individual Defendants disseminated or

approved the materially false and misleading statements specified above, which they knew or

deliberately disregarded were misleading in that they contained misrepresentations and failed to

disclose material facts necessary in order to make the statements made, in light of the

circumstances under which they were made, not misleading.

          218.   Curo and the Individual Defendants: (a) employed devices, schemes, and artifices

to defraud; (b) made untrue statements of material fact and/or omitted to state material facts

necessary to make the statements not misleading; and (c) engaged in acts, practices, and a course

of business which operated as a fraud and deceit upon the purchasers of the Company’s stock

during the Class Period.

          219.   In addition to the duties of full disclosure imposed on Curo and the Individual

Defendants as a result of their affirmative false and misleading statements to the public, Curo

and the Individual Defendants had a duty to promptly disseminate truthful information with

respect to Curo’s operations and performance that would be material to investors in compliance

with the integrated disclosure provisions of the SEC, including with respect to the Company’s

revenue and earnings trends, so that the market prices of Curo stock would be based on truthful,

complete, and accurate information. SEC Regulations S-X (17 C.F.R. § 210.01, et seq.) and S-K

(17 C.F.R. § 229.10, et seq.).

          220.   As a direct and proximate result of Curo’s and the Individual Defendants’

wrongful conduct, Plaintiff and the Class have suffered damages in connection with their
                                          - 81 -
     Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 85 of 89




respective purchases of Curo stock during the Class Period because, in reliance on the integrity

of the market, they paid artificially inflated prices for Curo stock and experienced losses when

the artificial inflation was released from Curo stock as a result of the revelations and price

decline detailed herein. Plaintiff and the Class would not have purchased Curo stock at the

prices they paid, or at all, if they had been aware that the market prices had been artificially and

falsely inflated by Curo’s and the Individual Defendants’ misleading statements.

        221.    By virtue of the foregoing, Curo and the Individual Defendants have each violated

Section 10(b) of the Exchange Act, and Rule 10b-5 promulgated thereunder.

                                   COUNT II:
                VIOLATION OF SECTION 20(a) OF THE EXCHANGE ACT
               AGAINST THE INDIVIDUAL DEFENDANTS, THE FOUNDER
                     DEFENDANTS, AND THE FFL DEFENDANTS

        222.    Plaintiff repeats and realleges the allegations set forth in ¶¶1-215 above, as if fully

set forth herein.

        223.    The Individual Defendants, the Founder Defendants, and the FFL Defendants

acted as controlling persons of Curo within the meaning of Section 20(a) of the Exchange Act.

        224.    By virtue of their high-level positions as officers and/or directors of Curo and/or

their substantial ownership of Curo stock; participation in, awareness of, and ability to control

the Company’s policies and operations; and/or their intimate knowledge of the false and

misleading statements filed by the Company with the SEC and disseminated to the investing

public, the Individual Defendants, the Founder Defendants, and the FFL Defendants had the

power to influence and control, and did influence and control, directly or indirectly, the decision-

making of the Company, including the content and dissemination of the various statements that

Plaintiff contends are false and misleading. The Individual Defendants, the Founder Defendants,

and the FFL Defendants (either directly or through their representatives on the Board) were

provided with, or had unlimited access to copies of, the Company’s reports, press releases, public
                                              - 82 -
     Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 86 of 89




filings, and other statements alleged by Plaintiff to be misleading before and/or shortly after

these statements were issued and had the ability to prevent the issuance of the statements or

cause the statements to be corrected.

       225.    The Founder Defendants and the FFL Defendants further controlled Curo by

virtue of their share ownership, power to appoint the entire Board and management of the

Company, and historical and professional relationships with Curo.           For example, in the

Company’s prospectus in connection with the Selling Stockholders Offering, Curo stated:

       As a result [of their share ownership], the FFL Holders and the Founder Holders
       collectively have the ability to elect all of the members of our board of directors
       and thereby control our policies and operations, including the appointment of
       management, future issuances of our common stock or other securities, the
       payment of dividends, if any, on our common stock, the incurrence or
       modification of debt by us, certain amendments to our amended and restated
       certificate of incorporation and amended and restated bylaws, and the entering
       into of extraordinary transactions, and their interests may not in all cases be
       aligned with your interests.

       226.    The Founder Defendants also signed the registration statement in connection with

the Selling Stockholders Offering, which is alleged to have contained false and misleading

statements and omissions.

       227.    As set forth above, Curo and the Individual Defendants violated Section 10(b) and

Rule 10b-5 promulgated thereunder by their acts and omissions as alleged in this Complaint. By

virtue of their positions as controlling persons, and as a result of their aforementioned conduct,

the Individual Defendants, the Founder Defendants, and the FFL Defendants are liable pursuant

to Section 20(a) of the Exchange Act for the Section 10(b) violation alleged herein. As a direct

and proximate result of these defendants’ wrongful conduct, Plaintiff and other members of the

Class suffered damages in connection with their purchases of Curo stock during the Class Period,

as evidenced by, among others, the stock price decline alleged above, when the artificial inflation

was released from the price of Curo stock.

                                              - 83 -
     Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 87 of 89




          228.   By reason of such conduct, the Individual Defendants, the Founder Defendants,

and the FFL Defendants are liable pursuant to Section 20(a) of the Exchange Act.

                                     PRAYER FOR RELIEF

          WHEREFORE, Plaintiff prays for relief and judgment as follows:

                 A.     Determining that this action is a proper class action, certifying Plaintiff as

Class representative under Rule 23 of the Federal Rules of Civil Procedure, and designating Lead

Counsel as Class Counsel;

                 B.     Awarding compensatory damages in favor of Plaintiff and other Class

members against all defendants, jointly and severally, for all damages sustained as a result of

defendants’ wrongdoing, in an amount to be proven at trial, including interest thereon;

                 C.     Awarding Plaintiff and the Class their reasonable costs and expenses

incurred in this action, including counsel fees and expert fees; and

                 D.     Awarding such other and further relief as the Court may deem just and

proper.

          JURY TRIAL DEMANDED AND DESIGNATION OF PLACE OF TRIAL

          Plaintiff hereby demands a trial by jury.     Pursuant to Local Rule 40.2(a), Plaintiff

designates Kansas City, Kansas as the place of trial.

DATED: May 31, 2019                              STUEVE SIEGEL HANSON LLP


                                                               s/ Rachel Schwartz
                                                 NORMAN E. SIEGEL, D. Kan. #70354
                                                 RACHEL E. SCHWARTZ, KS #21782
                                                 460 Nichols Road, Suite 200
                                                 Kansas City, MO 64112
                                                 Telephone: 816/714-7100
                                                 816/714-7101 (fax)
                                                 siegel@stuevesiegel.com
                                                 schwartz@stuevesiegel.com

                                                 Local Counsel for Lead Plaintiff
                                                - 84 -
Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 88 of 89




                                ROBBINS GELLER RUDMAN
                                  & DOWD LLP
                                JACK REISE (admitted pro hac vice)
                                KATHLEEN B. DOUGLAS
                                (admitted pro hac vice)
                                120 East Palmetto Park Road, Suite 500
                                Boca Raton, FL 33432
                                Telephone: 561/750-3000
                                561/750-3364 (fax)
                                jreise@rgrdlaw.com
                                kdouglas@rgrdlaw.com

                                Lead Counsel for Lead Plaintiff

                                CAVANAGH & O’HARA
                                JOHN T. LONG
                                2319 West Jefferson Street
                                Springfield, IL 62702
                                Telephone: 217/544-1771
                                217/544-9894 (fax)
                                johnlong@cavanagh-ohara.com

                                Additional Counsel for Lead Plaintiff




                               - 85 -
     Case 2:18-cv-02662-JWL-KGG Document 42 Filed 05/31/19 Page 89 of 89




                                   CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on May 31, 2019, I electronically filed the

foregoing with the Clerk of the Court using the CM/ECF system, which sent notification of such

filing to all counsel of record.

                                                         s/ Rachel Schwartz
                                           NORMAN E. SIEGEL, D. Kan. #70354
                                           RACHEL E. SCHWARTZ, KS #21782
                                           460 Nichols Road, Suite 200
                                           Kansas City, MO 64112
                                           Telephone: 816/714-7100
                                           816/714-7101 (fax)
                                           siegel@stuevesiegel.com
                                           schwartz@stuevesiegel.com

                                           Local Counsel for Lead Plaintiff




                                            - 86 -
